Filed Case   3:19-cv-00111-RGJ-RSE     Document 1-2 David
                     19-CI-000494 01/24/2019         FiledL.02/14/19
                                                             Nicholson,Page   1 of Circuit
                                                                        Jefferson  97 PageID
                                                                                           Clerk #: 5




        NO. ______________                                         JEFFERSON CIRCUIT COURT




                                                                                                         7AC0822C-07F9-425B-965C-781D8E97A45F : 000001 of 000097
                                                                                DIVISION ______
                                                                     HON. ______________________


        PATRICIA LINDERMAN &
        GORDON LINDERMAN                                                                 PLAINTIFFS

        v.                                   COMPLAINT

                                           Electronically Filed

        RANDY V. LOONEY;
        700 High Street CMN
        Fredericktown, MO 63645

        Serve:        Kentucky Secretary of State
                      700 Capital Avenue, # 152
                      Frankfort, Kentucky 40601




                                                                                                         Presiding Judge: HON. ANN BAILEY SMITH (630350)
        CONTRACTORS CARTAGE, INC.; &
        2275 Cassens Drive, Suite 128
        Fenton, MO 63026

        Serve:        Kentucky Secretary of State
                      700 Capital Avenue, # 152
                      Frankfort, Kentucky 40601

        SCHILLI CORPORATION
        2275 Cassens Drive, Suite 128
        Fenton, MO 63026

        Serve:        Kentucky Secretary of State
                      700 Capital Avenue, # 152
                      Frankfort, Kentucky 40601
                                                                                      DEFENDANTS

                                                 ** ** ** ** **
                                                                                                         COM : 000001 of 000006




                                                       1
Filed                19-CI-000494   01/24/2019             David L. Nicholson, Jefferson Circuit Clerk
Filed Case   3:19-cv-00111-RGJ-RSE     Document 1-2 David
                     19-CI-000494 01/24/2019         FiledL.02/14/19
                                                             Nicholson,Page   2 of Circuit
                                                                        Jefferson  97 PageID
                                                                                           Clerk #: 6




                                                  Jurisdiction




                                                                                                         7AC0822C-07F9-425B-965C-781D8E97A45F : 000002 of 000097
               1.     Plaintiffs, Patricia Linderman and Gordon Linderman, at all times

        relevant herein, have been and are citizens of the Commonwealth of Kentucky.

               2.     Defendant, Randy Looney, is a resident of Fredericktown, Missouri,

        but committed tortious injury within the Commonwealth of Kentucky as further set

        out herein.

               3.     Contractors Cartage, Inc., is a corporation incorporated under the laws

        of Missouri, having its principal place of business in a state other than the

        Commonwealth of Kentucky.

               4.     Schilli Corporation is a corporation incorporated under the laws of




                                                                                                         Presiding Judge: HON. ANN BAILEY SMITH (630350)
        Missouri, having its principal place of business in a state other than the

        Commonwealth of Kentucky.

               5.     At all times relevant herein, Defendant, Randy V. Looney, was an

        agent and/or employee and/or servant of Defendants, Contractors Cartage, Inc.,

        and/or Schilli Corporation. Contractors Cartage, Inc., and/or Schilli Corporation are

        vicariously liable for the actions and omissions, negligence, and gross negligence of

        Defendant, Randy V. Looney, and are therefore liable for all injuries and damages

        suffered by Plaintiffs herein by virtue of the acts, omissions, and/or gross negligence

        of Defendant, Randy V. Looney.

               6.     Pursuant to KRS 454.210, jurisdiction is properly exercised by this
                                                                                                         COM : 000002 of 000006




        Court due to the actions and/or omissions of Defendant Randy V. Looney in causing




                                                       2
Filed                 19-CI-000494   01/24/2019            David L. Nicholson, Jefferson Circuit Clerk
Filed Case   3:19-cv-00111-RGJ-RSE     Document 1-2 David
                     19-CI-000494 01/24/2019         FiledL.02/14/19
                                                             Nicholson,Page   3 of Circuit
                                                                        Jefferson  97 PageID
                                                                                           Clerk #: 7




        tortious injury to the Plaintiffs within the State of Kentucky to which the




                                                                                                        7AC0822C-07F9-425B-965C-781D8E97A45F : 000003 of 000097
        Defendants Contractors Cartage, Inc., and Schilli Corporation are vicariously liable.

               7.     Jurisdiction is properly exercised pursuant to KRS 454.210 over

        Contractors Cartage, Inc., and Schilli Corporation by virtue of their doing business

        in the Commonwealth of Kentucky and from causing tortious injury in this

        Commonwealth by their actions, omissions, negligence, and/or gross negligence.

                                                 Count I

               8.     On February 22, 2018, at Timber Ridge Drive near its intersection

        with River Road in Jefferson County, Kentucky, Defendant, Randy V. Looney, was

        operating a 2016 Volvo VNL tractor trailer as an agent, servant, and/or employee of




                                                                                                        Presiding Judge: HON. ANN BAILEY SMITH (630350)
        Contractors Cartage, Inc., and/or Schilli Corporation in a negligent and careless

        manner, in total disregard for others operating their vehicles on the highway and in

        a grossly negligent manner, resulting in his vehicle colliding with the vehicle

        operated by Plaintiff, Patricia Linderman, causing significant damage to her vehicle

        which she was operating at the time of the accident.

               9.     After the collision between the vehicle operated by Randy V. Looney

        with the vehicle operated by Patricia Linderman, Defendant Looney failed to stop

        and render aid, left the scene of the accident, and failed to report his involvement in

        the subject accident, all in violation of applicable Kentucky and Federal statutes,

        regulations, and ordinances.
                                                                                                        COM : 000003 of 000006




                                                     3
Filed                19-CI-000494   01/24/2019           David L. Nicholson, Jefferson Circuit Clerk
Filed Case   3:19-cv-00111-RGJ-RSE     Document 1-2 David
                     19-CI-000494 01/24/2019         FiledL.02/14/19
                                                             Nicholson,Page   4 of Circuit
                                                                        Jefferson  97 PageID
                                                                                           Clerk #: 8




               10.    That the acts and omissions as set forth in paragraphs 8 and 9 were




                                                                                                        7AC0822C-07F9-425B-965C-781D8E97A45F : 000004 of 000097
        negligent, grossly negligent, reckless, and/or in total disregard for others operating

        their vehicles on the highway, entitling Plaintiffs to punitive damages.

               11.     At all times material to the accident which forms the basis of this

        action, Defendant Looney was an agent, servant, and employee of Defendants,

        Contractors Cartage, Inc., and/or Schilli Corporation and was acting within the

        scope and course of his agency and employment with Defendants, Contractors

        Cartage, Inc., and/or Schilli Corporation.

               12.    Defendants, Contractors Cartage Inc. and/or Schilli Corporation are

        liable to Plaintiffs for the actions, omissions, and/or gross negligence of Defendant




                                                                                                        Presiding Judge: HON. ANN BAILEY SMITH (630350)
        Looney under the doctrine of respondent superior.

               13.    Defendants, Contractors Cartage Inc. and/or Schilli Corporation

        negligently hired, retained, supervised, and/or trained Defendant Looney as an

        employee and/or negligently entrusted him with the operation of the subject tractor

        trailer on the date, time, and location of the subject accident, which caused injury to

        Plaintiffs.

               14.    As a direct and proximate result of the actions and/or omissions of

        Defendants, Plaintiff, Patricia Linderman, suffered bodily injuries, was prevented

        from transacting her business, sustained wage loss, suffered pain of mind and body,

        sustained general destruction of property, incurred and will continue to incur
                                                                                                        COM : 000004 of 000006




        medical expenses, and has been impaired in her power to earn money in the future,

        all of said damages in excess of the jurisdictional limits of this court..



                                                     4
Filed                 19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
Filed Case    3:19-cv-00111-RGJ-RSE     Document 1-2 David
                      19-CI-000494 01/24/2019         FiledL.02/14/19
                                                              Nicholson,Page   5 of Circuit
                                                                         Jefferson  97 PageID
                                                                                            Clerk #: 9




                                                  Count II




                                                                                                         7AC0822C-07F9-425B-965C-781D8E97A45F : 000005 of 000097
                15.    At all times relevant hereto and thereafter, Plaintiff, Gordon

        Linderman, was the spouse of Patricia Linderman.

                16.    As a direct and proximate result of the acts and omissions of

        Defendants as set forth in Count I, Gordon Linderman has suffered the loss of

        services, assistance, aid, society, companionship, and affection of his wife, Patricia

        Linderman, in an amount in excess of the jurisdictional limits of this court.

                WHEREFORE, Plaintiffs demand:

                1.     Judgment for compensatory damages, including destruction of

        Plaintiff’s property, against Defendants, jointly and/or severally, in an amount that




                                                                                                         Presiding Judge: HON. ANN BAILEY SMITH (630350)
        is fair and reasonable as shown by the evidence;

                2.     For Plaintiffs’ costs herein expended;

                3.     For a trial by jury;

                4.     For prejudgment interest from the date of injury to trial at the

        applicable rate allowable by law;

                5.     For punitive damages against Defendants, as the facts may warrant;

        and

                6.     For any and all other relief to which Plaintiffs may now or hereinafter

        appear to be entitled, including leave to amend the Complaint to assert additional

        causes of action and/or to name additional party Defendants who may have caused
                                                                                                         COM : 000005 of 000006




        or contributed to cause the injuries and damages suffered by the Plaintiffs herein.




                                                      5
Filed                 19-CI-000494   01/24/2019           David L. Nicholson, Jefferson Circuit Clerk
FiledCase   3:19-cv-00111-RGJ-RSE     Document 1-2 David
                     19-CI-000494 01/24/2019       Filed 02/14/19   Page
                                                         L. Nicholson,      6 of 97
                                                                       Jefferson    PageID
                                                                                 Circuit Clerk#: 10




                                                    Respectfully submitted,




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000006 of 000097
                                                    /s/ Gregory L. Smith

                                                    Gregory L. Smith
                                                    Anna S. Rueff
                                                    SMITH & HOSKINS, PLLC
                                                    6010 Brownsboro Park Blvd., Suite B
                                                    Louisville, Kentucky 40207
                                                    gsmith@smith-hoskins.com
                                                    arueff@smith-hoskins.com
                                                    P: (502) 899-5220
                                                    F: (502) 899-3917
                                                    Counsel for Plaintiffs, Patricia
                                                    Linderman and Gordon Linderman




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
                                                                                                      COM : 000006 of 000006




                                                   6
Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
FiledCase    3:19-cv-00111-RGJ-RSE     Document 1-2 David
                      19-CI-000494 01/24/2019       Filed 02/14/19   Page
                                                          L. Nicholson,      7 of 97
                                                                        Jefferson    PageID
                                                                                  Circuit Clerk#: 11




        NO. ______________                                         JEFFERSON CIRCUIT COURT




                                                                                                          7AC0822C-07F9-425B-965C-781D8E97A45F : 000007 of 000097
                                                                             DIVISION ______


        PATRICIA LINDERMAN &
        GORDON LINDERMAN                                                                 PLAINTIFFS

        v.       PLAINTIFFS’ FIRST SET OF INTERROGATORIES AND
             REQUEST FOR PRODUCTION OF DOCUMENTS PROPOUNDED ON
                          DEFENDANT, RANDY V. LOONEY

                                           Electronically Filed

        RANDY V. LOONEY;
        CONTRACTORS CARTAGE, INC.;
        &
        SCHILLI CORPORATION                                                           DEFENDANTS

                                                  ** ** ** ** **




                                                                                                          Presiding Judge: HON. ANN BAILEY SMITH (630350)
               Pursuant to Kentucky Rules of Civil Procedure 33 and 34, Plaintiffs, Patricia

        and Gordon Linderman, submit their First Set of Interrogatories and Request for

        Production of Documents to Defendant Randy V. Looney.

               Pursuant to CR 33.01(2), Defendant is to serve his response to these

        Discovery Requests within thirty (45) days from the date of service. Defendant shall

        answer separately and fully each Discovery Request in writing and shall divulge all

        information that is within his knowledge, possession, or control, or that may be

        reasonably ascertained by him, and all information within the knowledge,

        possession or control of his attorney or agents, or that may be reasonably

        ascertained by them. Anything that comes to the knowledge of Defendant after
                                                                                                          IRPD : 000001 of 000019




        filing the answers to these Interrogatories which would alter or change the original




                                                        1

Filed                 19-CI-000494   01/24/2019             David L. Nicholson, Jefferson Circuit Clerk
FiledCase   3:19-cv-00111-RGJ-RSE     Document 1-2 David
                     19-CI-000494 01/24/2019       Filed 02/14/19   Page
                                                         L. Nicholson,      8 of 97
                                                                       Jefferson    PageID
                                                                                 Circuit Clerk#: 12




        answers should be contained in (an) amended answer(s) served upon Plaintiff’s




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000008 of 000097
        attorney.

                                            DEFINITIONS

              As used herein, the following words have the following meanings:

              A. “Plaintiff” means Plaintiff;

              B. “Defendant” means Defendant, or any other party who acts on his behalf;

              C. “You” means Answering Defendant;

              D. “Document” means any kind of written or graphic matter, however

        produced or reproduced, of any kind or description, whether sent or received or

        neither, including, but not limited to, originals, copies and drafts and both sides




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        thereof, and including but not limited to; papers, books, letters, photographs,

        objects, tangible things, correspondence, telegrams, tests, emails, cables, telex

        messages, memoranda, notes, notations, work papers, transcripts, minutes, reports,

        drawings, blueprints, and tape recordings of any type or size, and recordings of

        telephone conversations, interviews, conferences or other meetings, affidavits,

        statements, summaries, opinions, reports, studies, analysis, evaluations, contracts,

        agreements, journals, statistical reports, desk calendars, appointment books,

        diaries, lists, tabulations, summaries, sound recordings, computer printouts, data

        processing input and output, microfilm and all of the records kept by electronic,

        photographic or mechanical means and things similar to any of the foregoing
                                                                                                      IRPD : 000002 of 000019




        however denominated;




                                                   2

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
FiledCase   3:19-cv-00111-RGJ-RSE     Document 1-2 David
                     19-CI-000494 01/24/2019       Filed 02/14/19   Page
                                                         L. Nicholson,      9 of 97
                                                                       Jefferson    PageID
                                                                                 Circuit Clerk#: 13




                                        INTERROGATORIES




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000009 of 000097
              Pursuant to Civil Rule 33.01(2), Plaintiff requests that the Defendant, Randy

        V. Looney, answer the following Interrogatories within forty-five (45) days of

        service:

              1. Please identify yourself fully, giving your full legal name, date of birth,

        social security number, email address, residence address, business address, place

        and address of employment and the type of work you perform at your employment.

              ANSWER:



              2. Please identify each and every person with whom you consulted, upon




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        whom you relied, or otherwise constituted a source of information for you in

        connection with the preparation of your answers to these discovery requests.

              ANSWER:



              3. In the event that your answers to these Interrogatories change, will you

        supplement your answers in writing and send copies to counsel for the Plaintiff

        without further requests?

              ANSWER:



              4. Please identify each and every person whom you believe may have
                                                                                                      IRPD : 000003 of 000019




        personal knowledge or firsthand information regarding the accident which is the

        subject matter of this suit, whom you believe may have given a statement to any

                                                   3

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     10 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 14




        other person regarding said accident, who has investigated the accident, and any




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000010 of 000097
        person you believe possessed or claimed to possess knowledge or information or any

        factual records relevant to the accident, and state briefly what information or

        knowledge each individual is believed to possess.

              ANSWER:



              5. Identify each person whom you may call as an expert witness in this

        matter, including the date each expert was first contacted, the expert’s employment

        relationship to you, the expert’s qualifications and experience relative to the

        matters in controversy, and in addition, state separately the subject matter upon




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        which each such expert is expected to testify, the substance of the facts and opinions

        to which each such expert is expected to testify, a summary of the ground for each

        such opinion or conclusion of each expert, including therein information provided to

        you by each expert, or information you know or have reason to know to have been

        relied upon by each expert.

                 ANSWER:



              6. Please state in detail how the accident occurred, including what you were

        doing in the hour prior to the subject accident, the speed of your vehicle in one-half

        mile and within 50 feet of the point of collision, approximate speed of the vehicle
                                                                                                     IRPD : 000004 of 000019




        which you struck, if known, the weather and road conditions at the time of the

        accident, whether anything was obstructing your view of the Linderman vehicle,

                                                   4

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     11 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 15




        whether you saw any brake lights or directional signals on the Linderman vehicle,




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000011 of 000097
        whether you attempted to avoid the Linderman vehicle and any mechanical

        problems with your vehicle which may have contributed to the accident.

              ANSWER:



              7. Do you claim that the actions or inactions of Plaintiff, Patricia Linderman,

        and/or any third person(s) caused or contributed to cause the collision? If so,

        explain in detail and with specificity all facts upon which you rely to arrive at that

        answer, including the names and addresses of such third persons.

              ANSWER:




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
              8. Had you consumed any alcoholic beverage and/or taken any prescription

        drugs, over the counter drugs, illegal drugs, supplements, or other substances in the

        48 hours immediately preceding the accident, and if so state when, where and the

        amount consumed, and the name and address of any physicians or providers who

        prescribed any drugs taken during the period in question.

              ANSWER:



              9. Please state the total amount of liability insurance coverage available for

        payment of any judgment entered in this case against you or your employer. This
                                                                                                     IRPD : 000005 of 000019




        shall include, but is not limited to, any excess/umbrella coverage which may exist or

        additional liability coverage.

                                                   5

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     12 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 16




              ANSWER:




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000012 of 000097
              10. Did you own a mobile (cell) phone at the time of the collision? If so, were

        you using the cell phone immediately before or at the time of, the collision?

        Regardless of whether or not you were using said phone at the time of the accident,

        please furnish the name of your service provider and your cell phone number at the

        time of the accident.

              ANSWER:



              11. Did you have any physical or mental condition which may in any way




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        affected your ability to operate a vehicle at the time of the accident, including but

        not limited to poor vision? If so, state the nature and extent of said condition.

              ANSWER:



              12. State whether you were in the course and scope of your employment at

        the time of the collision, and, if so, state the name of the company or person you

        worked for, your immediate supervisor, and provide a description of your duties,

        and if not employed indicate if you were working as an independent contractor at

        the time of the accident and, if so, the name and address of the contractor.

              ANSWER:
                                                                                                     IRPD : 000006 of 000019




                                                   6

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     13 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 17




              13. Describe in detail all training which you have undergone to operate




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000013 of 000097
        commercial vehicles and describe any and all permits, licenses, and/or other driving

        credentials you may have, along with any driving restrictions which have ever been

        placed upon you and/or which are present on any of your driver’s licenses.

              ANSWER:



              14. State the last place you stopped (other than normal traffic stops)

        immediately prior to the subject collision, the approximate time you left that

        location, and your intended destination when the collision occurred. Please indicate

        if you had made deliveries to any facilities in the 48 hours prior to the subject




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        accident and, if so, provide the address/location of each and every facility for which

        you made deliveries, the type of product for which you made delivery and identify

        any bill of lading or receipt for delivery of said products.

              ANSWER:



              15. State how many cumulative hours you had operated a commercial motor

        vehicle in the forty-eight (48) hours preceding the subject collision, how many hours

        you had been on duty within the forty-eight (48) hours preceding the subject

        collision, how many hours you had been on duty within the eight (8) days preceding

        the subject collision, and how many hours you had slept in the forty-eight (48) hours
                                                                                                      IRPD : 000007 of 000019




        preceding the subject collision.

              ANSWER:

                                                    7

Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     14 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 18




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000014 of 000097
               16. With regard to your CDL license(s), please state the CDL license(s)

        number(s) for all CDL licenses which you have ever had, states in which you have

        applied and/or held a CDL license, any restrictions on the license(s), and any past or

        present suspensions, revocations, or disciplinary proceedings regarding the

        license(s).


               ANSWER:



               17. State the results of your drug and alcohol testing following the collision

        on February 22, 2018. Identify the locations where said testing was done, along




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        with the custodian of the records referencing the same.

               ANSWER:



               18. State what disciplinary action was taken against you by your employer

        and/or any other party following the subject collision of February 22, 2018. Describe

        the action in detail and the results of this action.

               ANSWER:



               19. Did you speak to anyone or did anyone speak to you at the accident

        scene? If so, please state the name, and address of said person(s) and the content of
                                                                                                      IRPD : 000008 of 000019




        said conversation.

               ANSWER:
                                                    8

Filed                 19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     15 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 19




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000015 of 000097
               20. Was there any distraction of any kind or character either inside or

        outside your vehicle which contributed in any way to the accident, and if so, please

        describe it in detail.

               ANSWER:



               21. Please describe your chronological work history, including the names and

        addresses of all past and present employers, as well as a description of each job, and

        wage rate or earnings. If self-employed, please provide the full name of the business

        and its address, the length of its existence, and the amount of gross earnings for




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        each year as well its net profit or loss.

               ANSWER:



               22. Have you ever been convicted or plead guilty of a felony and/or

        misdemeanor? If so, please provide the nature of the charges leading to the

        conviction or whether you have had any criminal charges expunged and whether

        you served time on said charges.

               ANSWER:



               23. Identify and describe all prior traffic accidents/collisions you in which you
                                                                                                      IRPD : 000009 of 000019




        have been involved in prior or subsequent to the subject collision. Provide the dates,

        locations, parties involved, make and model of vehicles you were driving should you

                                                    9

Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     16 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 20




        have been driving, and descriptions of the accidents/collisions, along with who was




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000016 of 000097
        determined to be at fault for the same. Identify whether there were injuries and/or

        litigation resultant from the collisions and identify the attorneys involved.

               ANSWER:



               24. Describe the vehicle and trailer you were operating at the time of the

        collision, including ownership, any lienholders, titleholder, arrangements such as

        payments or leases toward ownership, make, model, year, type of steering,

        transmission, brakes, weight, weight ratings, length, width, mileage, along with

        contents and weight of the cargo the vehicle was carrying at the time of the subject




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        collision.

               ANSWER:



               26. List all documentary evidence or exhibits that will be used at the trial of

        this matter and make available all such evidence for inspection and copying.

               ANSWER:



               27. Were you injured in the subject collision, and have you filed any claim for

        injuries with any organization or insurer as a result of those injuries?

               ANSWER:
                                                                                                     IRPD : 000010 of 000019




                                                  10

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     17 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 21




                28. Please explain in detail why you did not remain at the accident scene




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000017 of 000097
        following the subject collision and why you failed to render aid to Plaintiff Patricia

        Linderman following the accident.




                        REQUEST FOR PRODUCTION OF DOCUMENTS

                REQUEST NO. 1: Please provide copies of all documents relied upon in

        preparing your answers to interrogatories.

                RESPONSE:

                REQUEST NO. 2: Please provide copies of all insurance policies you may




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        have which may satisfy all or part of a judgment in this case, including, but not

        limited to, the declarations pages detailing the coverages available to you for each

        such policy, the entire policy language, and any amendments and endorsements to

        same.

                RESPONSE:

                REQUEST NO. 3: Please provide a copy of any report generated by any

        expert witness retained by you and include a copy of all documentation on which he

        relied in preparing said report.

                RESPONSE:

                REQUEST NO. 4: Please provide a copy of any exhibits or demonstrative
                                                                                                     IRPD : 000011 of 000019




        evidence you may introduce at trial.

                RESPONSE:

                                                  11

Filed                 19-CI-000494   01/24/2019        David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     18 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 22




                 REQUEST NO.5: Please provide a copy of photographs or videos of all




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000018 of 000097
        vehicles involved in this accident as set forth in the Complaint as well as the

        accident scene itself. Also, include a copy of any drawings from any source in your

        possession or the possession of your agents or lawyers which depict the accident

        scene.

                 RESPONSE:

                 REQUEST NO. 6: Please provide a copy of any and all damage estimates or

        repair invoices relative to the damage your vehicle and/or trailer sustained in the

        collision at issue.

                 RESPONSE:




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
                 REQUEST NO. 7: Please provide a copy of any and all written statements,

        video, or audio tape recordings of the Plaintiffs, including but not limited to any

        surveillance conducted through online social media and/or in person.

                 RESPONSE:

                 REQUEST NO. 8: Please provide a copy of all medical records and billings

        related to Plaintiff's injuries which you have in your possession or that anyone on

        your behalf has received from any of Plaintiff's medical providers.

                 RESPONSE:

                 REQUEST NO. 9. Please provide a copy of your entire mobile (cell) phone

        bill for the period of time covering 15 days prior to and 15 days after the accident.
                                                                                                     IRPD : 000012 of 000019




                 RESPONSE:




                                                  12
Filed                 19-CI-000494   01/24/2019        David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     19 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 23




              REQUEST NO. 10: Provide for inspection and/or copying any and all




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000019 of 000097
        photographs that were taken by you or someone acting on your behalf that in any

        way relate to this litigation. Please provide the photos in color. Should you be

        asserting a privilege or a work product objection, justify this assertion by stating

        the reasoning and specific nature of the privilege and its specific relationship to this

        information.

              RESPONSE:

              REQUEST NO. 11: Please provide for inspection and/or copying your

        commercial driving logbook(s) and current duty status records for the one hundred

        twenty (120) days preceding the subject collision on February 22, 2018, along with




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        the log sheet for February 22, 2018, and the following week.

              RESPONSE:

              REQUEST NO. 12: Please provide for inspection and/or copying your trip

        receipts and other documentation of trip expenses and stops for the sixty (60) days

        preceding the collision on February 22, 2018, including, but not limited to, the

        following information:

                  a. gas receipts;
                  b. lodging receipts;
                  c. meal receipts;
                  d. vehicle expenses;
                  e. credit card receipts;
                  f. toll receipts;
                  g. personal expenses; and
                  h. state checkpoint records.
                                                                                                      IRPD : 000013 of 000019




              RESPONSE:




                                                   13
Filed                  19-CI-000494   01/24/2019        David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     20 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 24




              REQUEST NO. 13: Please provide for inspection and/or copying your




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000020 of 000097
        commercial bills of lading and any other documents of title or financial instruments

        that you had in your possession at the time of the collision on February 22, 2018,

        and for the sixty (60) days preceding the collisions.

              RESPONSE:

              REQUEST NO. 14: Please provide for inspection and/or copying of your

        commercial weight tickets obtained on February 22, 2018 and in the sixty (60) days

        preceding the collision on February 22, 2018.

              RESPONSE:

              REQUEST NO. 15: Please provide for inspection and/or copying your




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        commercial toll receipts or toll tag receipts obtained on February 22, 2018, and in

        the thirty (30) days preceding the collision on February 22, 2018.

              RESPONSE:

              REQUEST NO. 16: Please provide for inspection and/or copying all of your

        complete employment applications to your employer(s) and/or affiliates (required by

        49 C.F.R. § 391.21(a)), along with any other employment applications you have

        submitted to any company for any reason within the past 10 years.

              RESPONSE:

              REQUEST NO. 17: Please provide for inspection and/or copying your Road

        Test records and Road Test Certificates for the past 10 years, along with all which
                                                                                                      IRPD : 000014 of 000019




        are in the custody of either you and/or your employer.

              RESPONSE:



                                                  14
Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     21 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 25




               REQUEST NO. 18. Please provide for inspection and/or copying your annual




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000021 of 000097
        certification of traffic violations for the past 10 years, as well as your complete

        driving and criminal records from all states in which you have obtained any sort of

        traffic charge, DOT violation, and/or criminal charge.

               RESPONSE:

               REQUEST NO. 19: Please provide for inspection and/or copying of your

        Medical Examiner’s Certificate that you were carrying at the time of the subject

        collision, as required by 49 C.F.R. § 391.41(a).

               RESPONSE:

               REQUEST NO. 20: Please provide for inspection and/or copying your pre-trip




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        and post-trip inspection reports conducted within the twenty-four (24) hours

        preceding the subject collision on February 22, 2018, of the commercial vehicle that

        you were operating at the time of the collision, along with all other pre-trip and

        post-trip inspection reports, which you performed within the year leading up to the

        subject collision.

               RESPONSE:

               REQUEST NO. 21: Please produce any report, photograph, tape, and/or

        videotape referred to in the above Interrogatories. If you assert a work product

        objection, provide the basis for any contention that said requested information was

        prepared in anticipation of litigation and/or is protected as work product in any way
                                                                                                      IRPD : 000015 of 000019




        by stating the reasoning and specific nature of the privilege and its specific

        relationship to this information.



                                                   15
Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     22 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 26




              RESPONSE:




                                                                                                         7AC0822C-07F9-425B-965C-781D8E97A45F : 000022 of 000097
              REQUEST NO. 23: Please provide a color copy of your CDL license(s) and all

        of your other driver’s licenses.

              RESPONSE:

              REQUEST NO. 24: Produce complete and accurate copies of records that

        correspond to all drug and alcohol testing after the subject collision.

              RESPONSE:

              REQUEST NO. 25: Produce any and all certified, complete and accurate

        copies of records reflecting any disciplinary action taken against you by any

        company you have worked for, including but not limited to Defendants.




                                                                                                         Presiding Judge: HON. ANN BAILEY SMITH (630350)
              RESPONSE:

              REQUEST NO. 26: Produce your tax returns for the past three years.

              RESPONSE:

              REQUEST NO. 27: Produce your entire employment agreement, contract

        and/or any documentation between you and your employer(s) and/or affiliates which

        you received following being hired and which confirms your employment, rate of

        pay, job description, and responsibilities.

              RESPONSE:

              REQUEST NO. 28: Please produce a copy of documents evidencing your

        completion or non-completion of any safe driving programs.
                                                                                                         IRPD : 000016 of 000019




              RESPONSE:




                                                      16
Filed                19-CI-000494   01/24/2019             David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     23 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 27




              REQUEST NO. 29: Please produce copies of any accident or incident reports




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000023 of 000097
        prepared by any of the Defendants concerning this occurrence.

              RESPONSE:

              REQUEST NO. 30: Please produce a copy of the registration and title of the

        subject commercial vehicle and trailer on date of the subject collision.

              RESPONSE:

              REQUEST NO. 31: Please produce any and all Seven Day Prior Forms or

        Eight Day Prior Forms for Defendant for the month of the subject collision.

              RESPONSE:

              REQUEST NO. 32: Please produce copies of all records reflecting your past




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        driving record.

              RESPONSE:

              REQUEST NO. 33: Please produce any and all records of health insurance

        claims, disability claims, sickness or doctors’ excuses of Defendant for the time

        frame of one year before the subject collision to present.

              RESPONSE:

              REQUEST NO. 34: Please produce a complete set of all safety manuals

        provided to Defendant from the time of the commencement of your employment

        until February 22, 2018.

              RESPONSE:
                                                                                                     IRPD : 000017 of 000019




                                                  17
Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     24 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 28




              REQUEST NO. 35: Please produce data from any and all devices that would




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000024 of 000097
        record event data, including but not limited to, speed, acceleration, braking,

        operation, etc. at the time of the subject collision

              RESPONSE:

              REQUEST NO. 36: Please produce a certified copy of Defendant’s complete

        driver’s qualification file pursuant to the Federal Motor Carrier Safety Regulations

        § 391.51.

              RESPONSE:

              REQUEST NO. 37. Please produce a certified copy of your personnel file.

              RESPONSE:




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
              REQUEST NO. 38.: Please produce accident registers for 2013, 2014, 2015,

        2016, 2017 and 2018 with regard to Defendant.

              RESPONSE:

              REQUEST NO. 39: Please produce a copy of any and all agreements and

        contracts entered into between you, your employer, and/or any third-party employer

        that involve the commercial vehicle you were operating at the time of the collision

        and/or the load you were carrying at the time of the collision.

              RESPONSE:


                                                     Respectfully submitted,

                                                     /s/ Gregory L. Smith
                                                                                                      IRPD : 000018 of 000019




                                                     Gregory L. Smith
                                                     Anna S. Rueff
                                                     SMITH & HOSKINS, PLLC

                                                   18
Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     25 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 29




                                                   6010 Brownsboro Park Blvd., Suite B




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000025 of 000097
                                                   Louisville, Kentucky 40207
                                                   gsmith@smith-hoskins.com
                                                   arueff@smith-hoskins.com
                                                   P: (502) 899-5220
                                                   F: (502) 899-3917
                                                   Counsel for Plaintiffs, Patricia
                                                   Linderman and Gordon Linderman




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
                                                                                                     IRPD : 000019 of 000019




                                                  19
Filed               19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed        3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                      19-CI-000494 01/24/2019      David02/14/19    Page
                                                         L. Nicholson,     26 of Circuit
                                                                       Jefferson 97 PageID
                                                                                         Clerk #: 30




        NO. ______________                                         JEFFERSON CIRCUIT COURT




                                                                                                          7AC0822C-07F9-425B-965C-781D8E97A45F : 000026 of 000097
                                                                             DIVISION ______


        PATRICIA LINDERMAN &
        GORDON LINDERMAN                                                                 PLAINTIFFS

        v.       PLAINTIFFS’ FIRST SET OF INTERROGATORIES AND
                   REQUESTS FOR PRODUCTION OF DOCUMENTS
             PROPOUNDED ON DEFENDANT, CONTRACTORS CARTAGE, INC.

                                           Electronically Filed

        RANDY V. LOONEY;
        CONTRACTORS CARTAGE, INC.;
        &
        SCHILLI CORPORATION                                                           DEFENDANTS

                                                  ** ** ** ** **




                                                                                                          Presiding Judge: HON. ANN BAILEY SMITH (630350)
                Pursuant to Kentucky Rules of Civil Procedure 33 and 34, Plaintiffs, Patricia

        and Gordon Linderman, submit their First Set of Interrogatories and Requests for

        Production of Documents to Defendant Contractors Cartage, Inc.

                Pursuant to CR 33.01 (2), Defendant is to serve its response to these

        Discovery Requests within thirty (45) days from the date of service. Defendant

        shall answer separately and fully each Discovery Request in writing and shall

        divulge all information that is within its knowledge, possession, or control, or that

        may be reasonably ascertained by it and all information within the knowledge,

        possession or control of its attorney or agents, or that may be reasonably

        ascertained by them. Anything that comes to the knowledge of Defendant after
                                                                                                          IRPD : 000001 of 000034




        filing the answers to these Interrogatories which would alter or change the original


                                                        1

Filed                 19-CI-000494   01/24/2019             David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     27 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 31




        answers should be contained in (an) amended answer(s) served upon Plaintiffs’




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000027 of 000097
        attorney.

                                            DEFINITIONS

              As used herein, the following words have the following meanings:

              A. “Plaintiff” means Plaintiff.

              B. “Defendant” means Defendant, or any other party who acts on his behalf.

              C. “You” means the answering Defendant.

              C. “Document” means any kind of written or graphic matter, however

        produced or reproduced, of any kind or description, whether sent or received or

        neither, including, but not limited to, originals, copies, and drafts and both sides




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        thereof, and including but not limited to; papers, books, letters, photographs,

        objects, tangible things, correspondence, telegrams, cables, emails, texts,

        memoranda, notes, notations, work papers, transcripts, minutes, reports, drawings,

        blueprints, and tape recordings of any type or size and recordings of telephone

        conversations, interviews, conferences or other meetings, affidavits, statements,

        summaries, opinions, reports, studies, analysis, evaluations, contracts, agreements,

        journals, statistical reports, desk calendars, appointment books, diaries, lists,

        tabulations, summaries, sound recordings, computer printouts, data processing

        input and output, microfilm and all of the records kept by electronic, photographic

        or mechanical means and things similar to any of the foregoing however
                                                                                                     IRPD : 000002 of 000034




        denominated.




                                                   2

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     28 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 32




                                                                                                       7AC0822C-07F9-425B-965C-781D8E97A45F : 000028 of 000097
                                        INTERROGATORIES

              Pursuant to Civil Rule 33.01(2), Plaintiff requests that the Defendant,

        Contractors Cartage, Inc., answer the following Interrogatories within forty-five

        (45) days of service:

              1. Identify each person participating in the response to answering these

        interrogatories and their relationship to you.

              ANSWER:



              2. Provide the name, address, and telephone number of each individual likely




                                                                                                       Presiding Judge: HON. ANN BAILEY SMITH (630350)
        to have discoverable information relevant to the subject collisions and/or this case,

        generally, along with the information held by each.

              ANSWER:



              3. Please identify by name and address the registered owner of the 2016

        Volvo, Registration 411938ST, VIN No. 4V4NC9EH9GN965330 that Defendant

        Randy V. Looney was operating at the time of the accident.

              ANSWER:



              4. At the time of the accident on February 22, 2018, were there any
                                                                                                       IRPD : 000003 of 000034




        restrictions, qualifications, or conditions on Defendant Randy Looney’s motor




                                                  3

Filed                19-CI-000494   01/24/2019           David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     29 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 33




        vehicle operator’s and/or commercial driver’s license? If so, please state what those




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000029 of 000097
        restrictions, qualifications or conditions were.

              ANSWER:



              5. Please state whether you have a safety director and/or a director of fleet

        safety, and if so, please identify such person (as persons) and produce a copy of his

        or her job description.

              ANSWER:



              6. Please state whether you have a fleet safety program, and if so, please




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        produce copies of any and all policies, procedures, protocols, handbooks and the like,

        relating to such safety programs.

              ANSWER:



              7.   Please state whether you screen the applications of its drivers, including

        performing an investigation into the applicant’s past employment and driving and

        medical history, and if so, describe in detail the procedure followed by you in

        screening such applications.

              ANSWER:                                                                                IRPD : 000004 of 000034




              8.   Please state whether you or your insurance carrier has ever sent an

        investigator to evaluate its safety program, and if so, please identify the name or

                                                   4

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     30 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 34




        names of such persons and the date on which such evaluation occurred and produce




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000030 of 000097
        copies of any and all documents related to such evaluation.

              ANSWER:



              9. Please state whether the you hold safety meetings for your drivers, and if

        so, for any such safety meeting from 2008 to the present, identify the dates on

        which such meetings occurred, the name or names of the persons who conducted the

        meeting, the name or names any and all drivers that were present, and the subject

        matter of such meetings.

               ANSWER:




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
              10. State whether Defendant Randy V. Looney was your employee on

        February 22, 2018, whether he was working within the scope of his employment

        with you at the time of the subject collision. If so, , identify his supervisors and

        dispatchers, along with a description of Randy V. Looney’s duties, and indicate

        whether Randy V. Looney remains an employee, agent, or ostensible agent of you as

        of the date of receipt of this pleading. If Randy V. Looney was in the course and

        scope of his employment with another company/entity at the time of the collision,

        was acting as an independent contractor, or was driving under anyone else’s

        operating authority, please state so and completely identify said company or entity.
                                                                                                      IRPD : 000005 of 000034




        If your response is that he was not an employee at the time of this collision, state in

        detail the factual basis for your contention that he was not an employee and

                                                    5

Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     31 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 35




        produce any and all documents you claim support the contention that he was not an




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000031 of 000097
        employee.

              ANSWER:



              11. Please state the name and last known addresses of any persons who may

        have knowledge of facts material to this litigation, including accident witnesses and

        accident investigators, including all individuals commissioned by you or your

        representatives to conduct said investigation(s).

              ANSWER:




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
              12. Identify each person whom you may call as an expert witness in this

        matter, including the date each expert was first contacted, the expert’s employment

        relationship to you, the expert’s qualifications and experience relative to the

        matters in controversy, and in addition, state separately the subject matter upon

        which each such expert is expected to testify, the substance of the facts and opinions

        to which each such expert is expected to testify, a summary of the ground for each

        such opinion or conclusion of each expert, including therein information provided to

        you by each expert, or information you know or have reason to know to have been

        relied upon by each expert.

              ANSWER:
                                                                                                     IRPD : 000006 of 000034




                                                   6

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     32 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 36




               13. State whether you are or were insured under a policy or policies of




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000032 of 000097
        liability insurance which may provide liability coverage for the claims made herein,

        including for the tractor, trailor, and/or cargo, whether primary coverage, excess,

        umbrella or other type coverage, and if so, state for each policy, the policy number,

        the insurance carrier, type and limits of liability coverage, whether the carrier has

        denied coverage and why, and produce a complete copy of each such insurance

        policy, including any and all declarations pages, amendments, endorsements, and

        the like.

               ANSWER:




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
               14. Please provide the following information with respect to the tractor,

        trailer, and load being transported by Randy V. Looney on the date of the

        occurrence, including the gross weight of the tractor and loaded trailer, the weight

        per axle of the tractor and loaded trailer, a description of and the load weight of the

        material being transported by the Defendant Randy V. Looney at the time of the

        collision.

               ANSWER:


               15. Please identify by time and location, the departure point for Defendant

        Randy V. Looney, the last pre-accident stop, the purpose of the stop and the

        intended immediate and immediate and final destination for the route Randy V.
                                                                                                     IRPD : 000007 of 000034




        Looney was driving at the time of the accident.

               ANSWER:
                                                   7

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     33 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 37




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000033 of 000097
              16.    Please state the nature of any business relationship(s) between

        Contractors Cartage, Inc. and Schilli Corporation currently and at the time of the

        subject motor vehicle collision including but not limited to the structures of the

        businesses, any parent/subsidiary relationships between the companies, and

        identify the ownership, officers, and persons responsible for hiring.

              ANSWER:




              17.    State whether you, your experts, your agents or representatives, have




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        obtained photographs and/or video of the collision scenes and/or any of the vehicles

        involved in the collision which is the subject of this litigation, and if any information

        has been downloaded from any of the vehicles. If so, state the name and address of

        those persons who have the care, custody and/or control of such information,

        photographs and/or video, to specifically include any video footage or audio and any

        GPS information that was recorded in the vehicle Defendant Randy V. Looney was

        operating within the three-hour window before and after the subject collision.

        Produce color copies of said photographs and or video and copies of all information

        downloaded from a GPS unit, satellite communication device, onboard recording

        device and/or event data recorder such as the ecm.
                                                                                                     IRPD : 000008 of 000034




              ANSWER:




                                                   8

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     34 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 38




              18.      To the extent not otherwise disclosed in these Interrogatories, please




                                                                                                       7AC0822C-07F9-425B-965C-781D8E97A45F : 000034 of 000097
        list the following information about your insurance:

                    a. All insurance agreements in existence regarding the vehicle, trailer,
                       and/or the cargo being operated or hauled at the time of the collision,
                       including the name of the policyholder, the name of the insurance
                       carrier, the policy number, the type of coverage, the amount of
                       coverage (specifying its upper and lower limits) and the effective dates
                       of said policy for the past five (5) years. Include all excess/umbrella
                       coverage in your response.

                    b. Whether you had any other insurance policies in effect at the time of
                       the subject collision or are aware of any other insurance policies in
                       effect at the time of the accident, such as through a CDL driver service
                       or organization, that may provide coverage in any form to the
                       Plaintiffs. If so, please provide all pertinent information, including the
                       name of the insurer, the policy number, the type of coverage, the
                       amount of coverage, specifying its upper and lower limits, and the
                       effective dates of said policies.




                                                                                                       Presiding Judge: HON. ANN BAILEY SMITH (630350)
              ANSWER:




              19. State whether Defendant Randy V. Looney has been suspended,

        disciplined, terminated, subjected to a demotion and/or job position transfer, or

        otherwise reprimanded in any way by you or its affiliates, either before, as a result

        of, and/or after the accident. Include all infractions, warnings, write-ups, discipline

        actions or verbal warnings issued to Defendant Randy V. Looney. State in detail

        and with specificity a description what actions, if any, you have taken with regard

        to Defendant Randy V. Looney’s discipline and infractions and the purpose for the
                                                                                                       IRPD : 000009 of 000034




        disciplinary actions or warnings. Further, state the disposition of all actions taken.

              ANSWER:
                                                     9

Filed                  19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     35 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 39




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000035 of 000097
               20. Describe in detail and with specificity all automobile/vehicle

        accidents/collisions involving Defendant Randy V. Looney of which you are aware,

        either within or outside the course and scope of his employment with Defendant or

        any other employer. For the sake of this interrogatory, “accident/collision” shall

        mean any situation in which a vehicle Randy V. Looney was operating made contact

        with another vehicle, pedestrian, animal or other stationary obstruction, such as a

        tree or utility pole.

               ANSWER:




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
               21. Identify all driver education and safety training that Defendant Randy

        V. Looney obtained prior to the subject collision, whether provided by you or

        another entity, person, or company.

               ANSWER:



               22. Identify all information provided to any state or federal law enforcement

        authority or transportation authority by you which relate to the subject accident

        and/or Defendant Randy V. Looney.

               ANSWER:                                                                               IRPD : 000010 of 000034




               23. Identify and describe all maintenance and annual inspections performed

        on the truck and/or trailer being driven by Defendant Randy V. Looney at the time

                                                  10

Filed                 19-CI-000494   01/24/2019        David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     36 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 40




        of the collision, for the entire time it has been registered to you and/or used by the




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000036 of 000097
        motor carrier within its fleet. For each summary of maintenance, please list the

        dates of the maintenance, the type of maintenance, the reason for the maintenance,

        the identity of the individuals who performed the maintenance, and the identity of

        all parts repaired and/or replaced, and the location of all maintenance. Include in

        your answer the current whereabouts of the tractor and trailer operated by Randy

        Looney at the time of the accident giving rise to this litigation, whether

        modifications and/or repairs have been made to either, the person or organization

        having ownership or control of the tractor and trailer at present, whether any

        electronic data has been tested, downloaded or otherwise altered or removed from




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        the tractor or trailer and if so, the individual having conducted activities and the

        results thereof. Please state affirmatively whether you have retained all data,

        information, photographs, testing results or other material or information obtained

        regarding any post- accident investigation of the tractor and trailer; if not, please

        state the reasons for its destruction or non-retention.

              ANSWER:



              24. At the time of this incident, identify whether the truck or trailer being

        driven/pulled by Defendant Randy V. Looney was equipped with a CB radio, GPS,

        dash cam recorder, onboard recording device, ecm, audio recorder or satellite
                                                                                                      IRPD : 000011 of 000034




        communication device, including, but not limited to, a Qualcomm or Omnitracs

        system such as SensorTRACS, TrailerTRACS, ViaWeb, JTRACS, ProOmniOne,

                                                   11

Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     37 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 41




        OmniExpress, FleetAdvisor, QTRACS fleet management system, TruckMAIL,




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000037 of 000097
        G1obaITRACS, or a GPS product manufactured by any other company, or any

        device that can hold any ECM or PCM data. Additionally, identify and produce any

        data that was extracted or downloaded from any of these devices and identify the

        person who downloaded the same and the date and location performed.

              ANSWER:



              25. State the manner in which Randy V. Looney kept his hours, service, daily

        logs, and DVIR’s within the 30 days leading up to and including the date of the

        subject crash and also identify the current location and custodian of the documents.




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
              ANSWER:



              26. If you assert privilege or work product as the basis of a denial to produce

        documents and/or answer the interrogatories herein, confirm that a privilege log is

        being produced and further confirm that all identified work product was compiled

        specifically in anticipation of litigation, rather than in the ordinary course of

        business or as part of a legal obligation to compile the same.

              ANSWER:

                                                                                                      IRPD : 000012 of 000034




                                                   12

Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     38 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 42




              27. Identify all cell/mobile phones, GPS units, satellite communication




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000038 of 000097
        devices and/or other communication devices provided by you or someone acting on

        your behalf to Defendant Randy V. Looney or to be maintained within the subject

        truck or trailer generally. Said identification, at a minimum, should include the

        number of the phone, the service provider, the date and reason issued, and whether

        Randy V. Looney was the custodian of the device(s) on the date of the incident

        which is the subject of this action.

              ANSWER:



              28. Describe Defendant Randy V. Looney’s history as a driver for you,




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        including, but not limited to, the dates of his employment, his experience prior to

        his hiring, his criminal history, federal and state driver or vehicle inspections which

        he has undergone, and the results of the same, all disciplinary measures taken

        against him, and all violations of motor vehicle laws in Kentucky and all other

        jurisdictions within North America.

              ANSWER:



              29. Identify all background checks, including, but limited to, MVR’s/PSP

        reports/DAC reports/court records which you obtained related to Randy V. Looney.

        Also identify all drug/alcohol tests taken from Defendant Randy V. Looney by you
                                                                                                      IRPD : 000013 of 000034




        and/or anyone acting on your behalf. Include all tests prior and subsequent to the

        subject collision, the date(s) the test(s) was/were taken, the results of the test(s), the

                                                   13

Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     39 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 43




        purpose for taking the drug test(s), and the actions taken after obtaining the results




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000039 of 000097
        of the drug test(s).

               ANSWER:



               REQUESTS FOR PRODUCTION OF DOCUMENTS

               REQUEST NO. 1: Please provide copies of all documents relied upon in

        preparing your answers to interrogatories propounded to you.

               RESPONSE:

               REQUEST NO. 2: Please produce a copy of any contract of employment that

        would govern the relationship between you and Defendant Randy V. Looney, in




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        effect at the time of the occurrence.

               RESPONSE:

               REQUEST NO. 3: Please produce any and all of your written policies and

        procedures, employment handbooks, and/or employment manuals including, but

        limited to, any terms, conditions and procedures involving the employer/employee

        relationship, recruiting and hiring of any new employees, and promotions,

        demotions and discipline.

               RESPONSE:

               REQUEST NO. 4: Please produce a copy of Defendant Randy V. Looney’s

        personnel file and/or driver’s qualification file, including, but not limited to,
                                                                                                      IRPD : 000014 of 000034




        references, employment application, driving tests, scores, evaluations, performance

        reports, physical examinations, copy of health certificate and medical card required

                                                   14

Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     40 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 44




        by Federal law, traffic citations, driving histories, moving violations records,




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000040 of 000097
        criminal records, and worker’s compensation and health insurance claims.

              RESPONSE:

              REQUEST NO. 5: Please produce a copy of any and all documents showing

        the purpose of Defendant Randy V. Looney’s travel at the time of the subject

        collision including, but not limited to memos, work orders, incident reports, bills of

        lading, worker’s compensation claims, and expense reimbursements.

              RESPONSE:

              REQUEST NO. 6: Please produce copies of any and all pay stubs, federal W-

        2 forms, expenses reimbursements, commissions, bonuses, and any other documents




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        or tangible evidence reflecting payment of money or benefits for any reason from

        you to Defendant Randy V. Looney for the five (5) years prior to the occurrence

        through the present.

              RESPONSE:

              REQUEST NO. 7:        Please produce any and all copies of the complete

        employee manual, instruction manual, policy and procedure manual, and any other

        materials issued by you to Defendant Randy V. Looney or other drivers containing

        instructions, directions, suggestions or recommendations for proper and safe driving

        and operations and for moving freight of the type being transported by Defendant

        Looney at the time of the subject accident.
                                                                                                     IRPD : 000015 of 000034




              RESPONSE:




                                                  15

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     41 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 45




              REQUEST NO. 8:          Please produce any and all documents relating to the




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000041 of 000097
        tractor trailer being operated at the time of the occurrence by Defendant Randy V.

        Looney, including, but limited to, all repair orders, customer invoices, warranty

        work orders, all travel logs, warranty service and maintenance records, including,

        but not limited to all records, checklists, and files regarding maintenance and/or

        repair.

              RESPONSE:

              REQUEST NO. 9: Please produce copies of any and all photographs, audio,

        or video recordings you or anyone acting on your behalf, including any insurance

        carrier, have obtained of the scene of the occurrence or the vehicles involved in the




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        occurrence or during any post-accident investigation.

              RESPONSE:

              REQUEST NO. 10: Please produce copies of any and all estimates, invoices,

        salvage documents, or similar information you or anyone acting on your behalf,

        including any insurance carrier, has obtained concerning repairs to damage to the

        tractor or trailer which was being operated by the Defendant Randy V. Looney at

        the time of the occurrence.

              RESPONSE:

              REQUEST NO. 11: Please produce copies of any and all pre- and post-

        accident drug and alcohol tests administered to Defendant Randy V. Looney, and if
                                                                                                      IRPD : 000016 of 000034




        no such documents exist, please explain in detail the reason or reasons why such




                                                   16

Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     42 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 46




        tests were not administered and produce a copy of any and all forms related to said




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000042 of 000097
        “failure” to administer post-accident drug and alcohol tests.

               RESPONSE:

               REQUEST NO. 12: Please produce copies of any and all documents in your

        possession or subject to your control which relate to the gross weight of the loaded

        vehicle, the weight per axle of the tractor and loaded trailer, and/or the load weight,

        including any bills of lading, shipping documents, and the like, and/or any and all

        documents which relate to the width of the tractor, trailer, and/or paving

        equipment.

               RESPONSE:




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
               REQUEST NO. 13:         Produce copies of any and all exhibits or demonstrative

        evidence which you intend to introduce or rely upon at trial.

               RESPONSE:

               REQUEST NO. 14: Please produce copies of all pre-trip and post-trip

        inspection reports on the tractor-trailer being operated by Defendant Randy V.

        Looney at the time of the accident.

               RESPONSE:

               REQUEST NO. 15: Please produce a copy of all driver training/testing

        obtained or conducted by you, pertaining to Defendant Randy V. Looney during the

        period of his employment with you, including manuals, pamphlets, tests results,
                                                                                                      IRPD : 000017 of 000034




        video, etc.

               RESPONSE:

                                                   17

Filed                 19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     43 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 47




               REQUEST NO. 16: Please produce any safety bulletins, training




                                                                                                        7AC0822C-07F9-425B-965C-781D8E97A45F : 000043 of 000097
        memorandums, continued education, for Defendant Randy V. Looney.

               RESPONSE:

               REQUEST NO. 17: Please produce the ECM (Engine Control Module) data

        retrieved from the tractor-trailer when the collision occurred.

               RESPONSE:

               REQUEST NO. 18: Please produce any independent speed calculations or

        analysis of the tractor-trailer dynamics conducted post-crash.

               RESPONSE:

               REQUEST NO. 19.: Please produce a copy of all logbooks, either electronic




                                                                                                        Presiding Judge: HON. ANN BAILEY SMITH (630350)
        or hard copy, for Defendant Randy V. Looney, seven days prior to the collision up

        the time of impact.

               RESPONSE:

               REQUEST NO. 20: Please produce a copy of any and all receipts (meals,

        fuel, lodging, expenses, tolls, etc.) for three (3) days prior to the collision including

        the date of the collision up to the time of impact.

               RESPONSE:

               REQUEST NO. 21: Please produce any electronic tracking (Qualcom,

        location tracking, locator etc.) for three (3) days prior to the collision including the

        date of the collision up to the time of impact.
                                                                                                        IRPD : 000018 of 000034




               RESPONSE:




                                                    18

Filed                19-CI-000494   01/24/2019            David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     44 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 48




               REQUEST NO. 22: Please produce copies of all previous accidents, post-




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000044 of 000097
        accident reports, evaluations, discipline, correspondence, after crash review, etc. for

        Defendant Randy V. Looney while employed with Contractor’s Cartage

               RESPONSE:

               REQUEST NO. 23: Please produce any and all after action review, post-

        crash reports, memorandum, correspondence remedial training

        requests/requirements, discipline, etc. for Defendant Randy V. Looney after this

        collision.

               RESPONSE:

               REQUEST NO. 24: Please produce any post-crash mechanical inspection




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        conducted on the tractor trailer operated by Defendant Randy V. Looney.

               RESPONSE:

               REQUEST NO. 25: Please produce a list of all medications prescribed or

        utilized by Defendant Randy V. Looney for one year prior to up to and including the

        date of the collision.

               RESPONSE:

               REQUEST NO. 26: Please produce any and all evidence and/or

        documentation regarding the compliance with the FMCSA including, but not

        limited to, Parts 40, 382, 383, 391, 387, 392, 395, 396 and 397.

               RESPONSE:
                                                                                                     IRPD : 000019 of 000034




                                                  19

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     45 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 49




              REQUEST NO. 27: All reports and investigations prepared by you, Randy V.




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000045 of 000097
        Looney, or anyone else acting on behalf of either as a result of the crash other than

        the police report.

              RESPONSE:

              REQUEST NO. 28: Please produce the accident register maintained as

        required in 49 CFR 390.15(b) to include the subject motor vehicle collision with

        Plaintiff and all accidents 3 years prior to February 22, 2018.

              RESPONSE:

              REQUEST NO. 29: Please produce the entire maintenance file related to the

        truck and trailer and other equipment involved in the subject collision.




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
              RESPONSE:

              REQUEST NO. 30: Please produce all leases and contracts that were in effect

        for the commercial truck on the day of the subject collision.

              RESPONSE:

              REQUEST NO. 31: Please produce the entire personnel file, driver

        qualification file and all other files of Defendant Randy V. Looney.

              RESPONSE:

              REQUEST NO. 32: Please produce the entire drug and alcohol test results of

        Defendant Randy V. Looney including, but not limited, to pre-employment, post-

        accident, random, reasonable suspicion, and return to duty drug and alcohol testing
                                                                                                     IRPD : 000020 of 000034




        results maintained pursuant to 49 CFR 382.401, preserved pursuant to 49 CFR 379

        (including Appendix A, Note A), and released pursuant to 49 CFR 40.323.

                                                  20

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     46 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 50




              RESPONSE:




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000046 of 000097
              REQUEST NO. 33: Please produce the entire driver investigation history file

        or its equivalent for Defendant Randy V. Looney maintained pursuant to 49 CFR

        391.53 and preserved pursuant to 49 CFR 379 (including Appendix A, Note A).

              RESPONSE:

              REQUEST NO. 34: Please produce all MVR reports, DAC reports, PSP

        reports, court records and any other background checks concerning Defendant

        Randy V. Looney.

              RESPONSE:

              REQUEST NO. 35: Please produce any and all payroll records, time cards,




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        driver logs and other pay and time records for Defendant Randy V. Looney for 1

        year leading up to the subject crash.

              RESPONSE:

              REQUEST NO. 36: Please produce all logs—official or unofficial—of

        Defendant Randy V. Looney for the six months before the collision involving

        Plaintiff and for thirty days after the collision, maintained pursuant to 49 CFR

        395.8(k) and preserved pursuant to 49 CFR 379 (including Appendix A, Note A).

              RESPONSE:

              REQUEST NO. 37: Please produce any and all records of worker’s

        compensation claims, workplace injury evaluations and records, health insurance
                                                                                                      IRPD : 000021 of 000034




        claims, disability claims, sickness or doctors’ excuses of Defendant Randy V. Looney

        for the year leading up to the subject crash.

                                                  21

Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     47 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 51




               RESPONSE:




                                                                                                       7AC0822C-07F9-425B-965C-781D8E97A45F : 000047 of 000097
               REQUEST NO. 38: Please produce all records of Defendant Randy V. Looney

        for the 30 days prior to the collision and for the day of the collision. Specifically,

        produce the supporting documents listed below which the Defendant is required to

        maintain under 49 CFR 3 95.8(k) and to preserve under 49 CFR 379 (including

        Appendix A, Note A).

                  a. Bills of lading;
                  b. Carrier pros;
                  c. Freight bills;
                  d. Dispatch records;
                  e. Driver call-in records;
                  f. Gate record receipts;
                  g. Weight/scale tickets;
                  h. Fuel billing statements and/or summaries;




                                                                                                       Presiding Judge: HON. ANN BAILEY SMITH (630350)
                  i. Toll receipts;
                  j. International registration plan receipts;
                  k. International fuel tax agreement receipts;
                  1. Trip permits;
                  m. Lessor settlement sheets;
                  n. Port of entry receipts;
                  o. Cash advance receipts;
                  p. Delivery receipts;
                  q. Lumper receipts;
                  r. Interchange and inspection reports;
                  s. Over/short and damage reports;
                  t. Agricultural inspection reports;
                  u. Commercial Vehicle Safety Alliance reports;
                  v. Accident reports;
                  w. Telephone billing statements;
                  x. Credit card receipts;
                  y. Driver fax reports;
                  z. On-board computer reports
                  aa. Border crossing reports
                  bb. Custom declarations
                                                                                                       IRPD : 000022 of 000034




                  cc. Traffic citations
                  dd. Overweight/oversize reports and citations


                                                    22

Filed                19-CI-000494   01/24/2019           David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     48 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 52




                  ee. And/or other documents directly related to the motor carrier’s




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000048 of 000097
                      operation which are retained by the motor carrier in connection with
                      the operation of its transportation business.

              RESPONSE:

              REQUEST NO. 39.: Please produce any and all GPS records, satellite

        communication records, other tracking records, cellular and telephone records and

        bills of Defendant Randy V. Looney for the day of the motor vehicle collision with

        Plaintiff, seven days prior, and the day following.

              RESPONSE:

              REQUEST NO. 40: Please produce any and all credit card bills, fuel card

        transaction records, and receipts for Defendant Randy V. Looney for the 30 days




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        leading up to the subject crash.

              RESPONSE:

              REQUEST NO. 41: Please produce any and all state or federal inspection

        reports related to Randy V. Looney or the truck/trailer involved in the subject crash,

        along with any other correspondence related to the inspections and associated

        investigations.

              RESPONSE:

              REQUEST NO. 42: Please produce any and all federal accident reports filed

        for Defendant Randy V. Looney and/or you for 2018 and the three years prior.

              RESPONSE:
                                                                                                     IRPD : 000023 of 000034




                                                  23

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     49 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 53




                REQUEST NO. 43: Please produce any and all compliance reviews and other




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000049 of 000097
        DOT correspondence regarding Defendant Randy V. Looney and/or you for 2018 and

        three years prior.

                RESPONSE:

                REQUEST NO. 44: Please produce any and all long form DOT physicals for

        Defendant Randy V. Looney.

                RESPONSE:

                REQUEST NO. 45: Please produce any and all Seven Day Prior Forms and/or

        Eight Day Prior Forms for Defendant Randy V. Looney for January and February

        2018.




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
                RESPONSE:

                REQUEST NO. 46: Produce all photos, audio, video, and electronic media and

        communications which you, or someone acting on your behalf, possess which relates

        to this case in any way.

                RESPONSE:

                REQUEST NO. 47: Produce copies of all training documents related to

        training of Randy V. Looney.

                RESPONSE:

                REQUEST NO. 48: Produce copies of any and all satellite communications

        and e-mail for the day of the subject collision and seven days prior, as well as all
                                                                                                     IRPD : 000024 of 000034




        recorded ECM (electronic control module), EDR (event data recorder), onboarding




                                                  24

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     50 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 54




        device data, abs system data and/or SDM (sensing & diagnostic module)




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000050 of 000097
        chronological data with reference to all data available, including but not limited to:

                  a.   trip distance
                  b.   total vehicle driving time
                  c.   load factor
                  d.   vehicle speed limit
                  e.   maximum vehicle speed recorded
                  f.   number of hard brake incidents and associated data
                  g.   current engine speed (rpm)
                  h.   maximum and minimum cruise speed limits
                  i.   total vehicle driving distance
                  j.   fuel consumption (gal./hr.)
                  k.   idle time
                  1.   engine governed speed
                  m.   maximum engine speed recorded
                  n.   current throttle position
                  o.   brake switch status (on/off)
                  p.   odometer




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
                  q.   trip driving time
                  r.   overall fuel economy (MPG)
                  s.   average driving speed
                  t.   number of engine overspeeds
                  u.   number of vehicle overspeeds
                  v.   current vehicle speed (MPH)
                  w.   clutch switch status (on/off)
                  x.   clock
                  y.   jake brake status

              RESPONSE:

              REQUEST NO. 49.: Please produce a copy of documents evidencing the

        completion or non-completion of any safe driving programs by Defendant Randy V.

        Looney.

              RESPONSE:
                                                                                                      IRPD : 000025 of 000034




                                                   25

Filed                  19-CI-000494   01/24/2019        David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     51 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 55




              REQUEST NO. 50: Please produce a copy of all employee manuals, driver




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000051 of 000097
        manuals, company handbooks, and other related documents which were issued to

        Defendant Randy V. Looney.

              RESPONSE:

              REQUEST NO. 51: Please produce a copy of the company safety letters and

        all other safety related documents and correspondence issued to Defendant Randy

        V. Looney.

              RESPONSE:

              REQUEST NO. 52: Please produce the Permanent Unit File or its equivalent,

        pursuant to 49 CFR 396.3, including, but not limited to, records relating to the




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        inspections, repairs, maintenance, and costs for the commercial vehicle and trailer

        involved in the motor vehicle collision with Plaintiff.

              RESPONSE:

              REQUEST NO. 53: Please produce the printout(s) from any commercial

        software program (e.g., JJ Keller’s LogChecker©) or customized program used to

        record and audit Defendant Randy V. Looney’s log book entries for the one year

        preceding the motor vehicle collision with Plaintiff.

              RESPONSE:

              REQUEST NO. 54: Produce all statements, written and/or verbal, recorded

        interviews, letters or reports of any kind that you, your counsel or anyone acting on
                                                                                                      IRPD : 000026 of 000034




        your behalf, took, obtained or otherwise heard from any and all persons relating to

        the subject collision and/or any matters relating to this litigation. Include the name,

                                                   26

Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     52 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 56




        address and telephone number of the person taking, obtaining or hearing the




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000052 of 000097
        statement, how it was recorded if at all, the date it was taken, obtained or heard,

        and whether it was signed or verified by anyone. Should the statement be

        transcribed, produce both the transcription and the audio/video.

              RESPONSE:




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
                                                                                                     IRPD : 000027 of 000034




                                                  27

Filed               19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     53 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 57




                REQUEST NO. 55: Provide copies of each, any and all insurance agreements,




                                                                                                       7AC0822C-07F9-425B-965C-781D8E97A45F : 000053 of 000097
        policies, umbrella policies and declaration sheets under which any person,

        partnership or corporation carrying on an insurance business may be liable to

        satisfy part or all of any judgment which may be entered against the Defendants or

        to indemnify or reimburse the Defendants for payments made to satisfy any

        judgment which may be entered against the Defendants. Should you currently have

        uncertified copies of the same and need to request certified copies, produce the

        complete, uncertified copies now and supplement certified copies upon receipt of the

        same.

                RESPONSE:




                                                                                                       Presiding Judge: HON. ANN BAILEY SMITH (630350)
                REQUEST NO. 56: Attach a curriculum vitae, resume, or bio of each expert

        witness you, your attorneys, or anyone acting on your behalf have hired or consulted

        with to potentially be a witness in this litigation along with a copy of any reports

        generated by said expert.

                RESPONSE:

                REQUEST NO. 57: Produce copies of all exhibits, photographs, charts,

        diagrams, maps, drawings, summaries, videos, documents, and real or

        demonstrative evidence of any kind which you expect or intend to introduce or use

        at trial in this litigation.

                RESPONSE:
                                                                                                       IRPD : 000028 of 000034




                REQUEST NO. 58: Produce any and all invoices generated by expert

        witnesses generated for performing all expert witness services to the Defendant,



                                                    28
Filed                 19-CI-000494     01/24/2019        David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     54 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 58




        including the pretrial preparation, any telephone conference, any trial testimony




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000054 of 000097
        anticipated, and any other fee paid by the Defendant for expert fees.

               RESPONSE:

               REQUEST NO. 59: Produce all documents and copies of video related to

        information recorded by any type of Video Recording System, such as Drive am,

        Safety Vision, or other such systems, regarding all vehicles driven by Defendant

        Randy V. Looney for the seven (7) days prior and up to the collision on February 22,

        2018, including documents and video of the entire date of the collision.

               RESPONSE:

               REQUEST NO. 60: Produce all documents relaying information recorded by




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        any type of Radar Collision Warning System, such as VORAD or other such

        systems, regarding all vehicles driven by Defendant Randy V. Looney for the seven

        (7) days prior and up to the collision on February 22, 2018, including documents of

        the entire date of the collision.

               RESPONSE:

               REQUEST NO. 61: Produce all documents, audio and/or video relating to

        information recorded by any type of Accelerometer Recording System, such as

        Independent Witness, Inc.’s Witness or other such systems, regarding all vehicles

        driven by Defendant Randy V. Looney for the seven (7) days prior and up to the

        collision on February 22, 2018, including all information from the entire date of the
                                                                                                     IRPD : 000029 of 000034




        subject collisions.

               RESPONSE



                                                  29
Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     55 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 59




                REQUEST NO. 62: Produce certified copies of any and all printouts and




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000055 of 000097
        copies of any and all electronic files of data imaged (i.e., downloaded) from the

        Airbag Control Module (ACM), Powertrain Control Module (PCM), and Roll Over

        Sensor (ROS) for the vehicle involved in the subject collision and any other vehicles

        involved in the collision. Should you currently have uncertified copies of the same

        and need to request certified copies, produce the complete, uncertified copies now

        and supplement certified copies upon receipt of the same.

                RESPONSE:

                REQUEST NO. 63: Produce complete copies any and all of your internal

        documentation, including accident reports, internal or external investigations,




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        and/or other notes pertaining to the subject collision, Defendant Randy V. Looney

        and/or the claims of the Plaintiff.

                RESPONSE:

                REQUEST NO. 64: Produce complete, certified copies of all records of any

        communications, including transcripts, notes, memoranda, electronic and digital

        records, between Defendant Randy V. Looney and Contractor’s Cartage (including

        your agents, servants, employees, and independent contractors) for the 48-hour

        period before and after the collisions on February 22, 2018. Should you currently

        have uncertified copies of the same and need to request certified copies, produce the

        complete, uncertified copies now and supplement certified copies upon receipt of the
                                                                                                     IRPD : 000030 of 000034




        same.

                RESPONSE:



                                                  30
Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     56 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 60




              REQUEST NO. 65: Produce complete copies of any and all documents




                                                                                                        7AC0822C-07F9-425B-965C-781D8E97A45F : 000056 of 000097
        detailing the chain of custody of the vehicle being driven by Defendant Randy V.

        Looney at the time of the subject collision, from the time of the collision on February

        22, 2018, to the date upon which you respond to this inquiry.

              RESPONSE:

              REQUEST NO. 66: Produce complete certified copies of any and all training

        and education materials relating to your adherence and implementation of 49 CFR,

        Part 382, Subparts A-F, that were applicable at the time of the subject collisions.

        Should you currently have uncertified copies of the same and need to request

        certified copies, produce the complete, uncertified copies now and supplement




                                                                                                        Presiding Judge: HON. ANN BAILEY SMITH (630350)
        certified copies upon receipt of the same.

              RESPONSE:

              REQUEST NO. 67: Please provide complete copies of all operating authority

        forms, applications, documents and/or other information which were filed by or on

        the behalf of you, including, but not limited to:

                  a. U.S. Department of Transportation (DOT) number;
                  b. Motor Carrier (MC) number;
                  c. Motor Carrier Identification Report (MCS-150);
                  d. Safety Certification Application (MCS-l5OA);
                  e. Application for Motor Property Carrier & Broker Authority (Form OP-
                     1) or Application for Motor Passenger Carrier Authority (Form OP-
                     1(P));
                  f. Appropriate surety bonds, certificates of insurance, proof of self-
                     insurance or other securities or agreements with the FMCSA; and
                  g. Designation of Agent for Service of Process Form (BOC-3).
                                                                                                        IRPD : 000031 of 000034




              RESPONSE:




                                                     31
Filed                  19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     57 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 61




              REQUEST NO. 68: Please provide a complete, certified copy of the following




                                                                                                         7AC0822C-07F9-425B-965C-781D8E97A45F : 000057 of 000097
        information obtained from Defendant Randy V. Looney’s previous employers

        pursuant to 49 C.F.R. § 40.25, 382.413:

                     a.   Alcohol tests with results greater than or equal to a BAC reading 0.04;
                     b.   Positive drug tests;
                     c.   Refusals to be tested;
                     d.   Other violations of drug and alcohol testing regulations; and
                     e.   Successful completions of return-to-duty requirements for any
                          employee to whom those requirements would be applicable.

              Should you currently have uncertified copies of the same and need to request

        certified copies, produce the complete, uncertified copies now and supplement

        certified copies upon receipt of the same.

              RESPONSE:




                                                                                                         Presiding Judge: HON. ANN BAILEY SMITH (630350)
              REQUEST NO. 69: Please provide a complete and accurate copy of the

        following:

                     a. The results of Defendant Randy V. Looney’s commercial driver’s
                        license written test evidencing the knowledge required in 49 C.F.R. §
                        383.11;
                     b. The results of Defendant Randy V. Looney’s commercial driver’s
                        license driving skills test, evidencing the knowledge required in 49
                        C.F.R. § 383.113; and,
                     c. Randy V. Looney’s current CDL and most recent CDL.

              RESPONSE:

              REQUEST NO. 70: Please provide complete and accurate copies of all

        compliance reviews performed on you by the FMCSA or other regulatory or

        administrative organizations pursuant to 49 C.F.R. § 385.5.
                                                                                                         IRPD : 000032 of 000034




              RESPONSE:




                                                      32
Filed                     19-CI-000494   01/24/2019        David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     58 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 62




              REQUEST NO. 71: Pursuant to 49 C.F,R. § 390.15(b), please provide




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000058 of 000097
        complete and accurate copies of all your accident registers for any collision or other

        occurrence in the past three years that resulted in a fatality, bodily injury requiring

        immediate medical treatment away from the scene, or towing of one or more

        vehicles. Please include at least the following information:

                  a. Date of the collision or other incident;
                  b. State the city, state, and nearest location where the collision or
                     incident occurred;
                  c. Contractor’s Cartage’s driver’s complete name;
                  d. Number of injuries in each collision and/or incident and total
                     cumulative injuries;
                  e. Number of fatalities in each collision and/or incident and total
                     cumulative fatalities; and
                  f. Whether hazardous materials other than fuel from the fuel tanks were
                     released in the collision and/or other incident.




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
              RESPONSE:

              REQUEST NO. 72: Regarding your vehicle involved in the collision in

        question and its driver, Defendant Randy V. Looney, produce complete, certified

        copies of the following documents and other items for the period of one year prior to

        the collision through one week after the collision:

                  a. Registrations and titles;
                  b. The log books for the drivers, including any and all log books of
                     Defendant Employee;
                  c. Expense sheets;
                  d. All repair orders for one calendar year preceding the collision,
                     including all parts and labor used for such repairs, as well as all
                     routine maintenance records;
                  e. Traffic tickets, warnings issued or any criminal charges or regulatory
                     violations charged or filed against Defendant Employee;
                                                                                                     IRPD : 000033 of 000034




                  f. Purchase order and specifications for the trucks; and,
                  g. All dispatch records and load reports.

              RESPONSE:

                                                  33
Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     59 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 63




              REQUEST NO. 73: Produce any and all documents or materials identified,




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000059 of 000097
        referenced or utilized in any way either in or in the process of responding to the

        above Interrogatories and/or Requests for Production of Documents not already

        produced in response to one of the Requests for Production of Documents above.

              RESPONSE:



                                                   Respectfully submitted,

                                                   /s/ Gregory L. Smith

                                                   Gregory L. Smith
                                                   Anna S. Rueff
                                                   SMITH & HOSKINS, PLLC
                                                   6010 Brownsboro Park Blvd., Suite B




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
                                                   Louisville, Kentucky 40207
                                                   gsmith@smith-hoskins.com
                                                   arueff@smith-hoskins.com
                                                   P: (502) 899-5220
                                                   F:: (502) 899-3917
                                                   Counsel for Plaintiffs, Patricia
                                                   Linderman and Gordon Linderman




                                                                                                     IRPD : 000034 of 000034




                                                  34
Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed        3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                      19-CI-000494 01/24/2019      David02/14/19    Page
                                                         L. Nicholson,     60 of Circuit
                                                                       Jefferson 97 PageID
                                                                                         Clerk #: 64




        NO. ______________                                         JEFFERSON CIRCUIT COURT




                                                                                                          7AC0822C-07F9-425B-965C-781D8E97A45F : 000060 of 000097
                                                                             DIVISION ______


        PATRICIA LINDERMAN &
        GORDON LINDERMAN                                                                 PLAINTIFFS

        v.         PLAINTIFFS’ FIRST SET OF INTERROGATORIES AND
                     REQUESTS FOR PRODUCTION OF DOCUMENTS
                  PROPOUNDED ON DEFENDANT, SCHILLI CORPORATION

                                           Electronically Filed

        RANDY V. LOONEY;
        CONTRACTORS CARTAGE, INC.;
        &
        SCHILLI CORPORATION                                                           DEFENDANTS

                                                  ** ** ** ** **




                                                                                                          Presiding Judge: HON. ANN BAILEY SMITH (630350)
                Pursuant to Kentucky Rules of Civil Procedure 33 and 34, Plaintiffs, Patricia

        and Gordon Linderman, submit their First Set of Interrogatories and Requests for

        Production of Documents to Defendant Schilli Corporation

                Pursuant to CR 33.01 (2), Defendant is to serve its response to these

        Discovery Requests within thirty (45) days from the date of service. Defendant

        shall answer separately and fully each Discovery Request in writing and shall

        divulge all information that is within its knowledge, possession, or control, or that

        may be reasonably ascertained by it and all information within the knowledge,

        possession or control of its attorney or agents, or that may be reasonably
                                                                                                          IRPD : 000001 of 000034



        ascertained by them. Anything that comes to the knowledge of Defendant after

        filing the answers to these Interrogatories which would alter or change the original


                                                        1

Filed                 19-CI-000494   01/24/2019             David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     61 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 65




        answers should be contained in (an) amended answer(s) served upon Plaintiffs’




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000061 of 000097
        attorney.

                                            DEFINITIONS

              As used herein, the following words have the following meanings:

              A. “Plaintiff” means Plaintiff.

              B. “Defendant” means Defendant, or any other party who acts on his behalf.

              C. “You” means the answering Defendant.

              C. “Document” means any kind of written or graphic matter, however

        produced or reproduced, of any kind or description, whether sent or received or

        neither, including, but not limited to, originals, copies, and drafts and both sides




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        thereof, and including but not limited to; papers, books, letters, photographs,

        objects, tangible things, correspondence, telegrams, cables, emails, texts,

        memoranda, notes, notations, work papers, transcripts, minutes, reports, drawings,

        blueprints, and tape recordings of any type or size and recordings of telephone

        conversations, interviews, conferences or other meetings, affidavits, statements,

        summaries, opinions, reports, studies, analysis, evaluations, contracts, agreements,

        journals, statistical reports, desk calendars, appointment books, diaries, lists,

        tabulations, summaries, sound recordings, computer printouts, data processing

        input and output, microfilm and all of the records kept by electronic, photographic

        or mechanical means and things similar to any of the foregoing however
                                                                                                     IRPD : 000002 of 000034




        denominated.




                                                   2

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     62 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 66




                                                                                                       7AC0822C-07F9-425B-965C-781D8E97A45F : 000062 of 000097
                                        INTERROGATORIES

              Pursuant to Civil Rule 33.01(2), Plaintiff requests that the Defendant, Schilli

        Corporation, answer the following Interrogatories within forty-five (45) days of

        service:

              1. Identify each person participating in the response to answering these

        interrogatories and their relationship to you.

              ANSWER:



              2. Provide the name, address, and telephone number of each individual likely




                                                                                                       Presiding Judge: HON. ANN BAILEY SMITH (630350)
        to have discoverable information relevant to the subject collisions and/or this case,

        generally, along with the information held by each.

              ANSWER:



              3. Please identify by name and address the registered owner of the 2016

        Volvo, Registration 411938ST, VIN No. 4V4NC9EH9GN965330 that Defendant

        Randy V. Looney was operating at the time of the accident.

              ANSWER:



              4. At the time of the accident on February 22, 2018, were there any
                                                                                                       IRPD : 000003 of 000034




        restrictions, qualifications, or conditions on Defendant Randy Looney’s motor




                                                  3

Filed                19-CI-000494   01/24/2019           David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     63 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 67




        vehicle operator’s and/or commercial driver’s license? If so, please state what those




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000063 of 000097
        restrictions, qualifications or conditions were.

              ANSWER:



              5. Please state whether you have a safety director and/or a director of fleet

        safety, and if so, please identify such person (as persons) and produce a copy of his

        or her job description.

              ANSWER:



              6. Please state whether you have a fleet safety program, and if so, please




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        produce copies of any and all policies, procedures, protocols, handbooks and the like,

        relating to such safety programs.

              ANSWER:



              7.   Please state whether you screen the applications of its drivers, including

        performing an investigation into the applicant’s past employment and driving and

        medical history, and if so, describe in detail the procedure followed by you in

        screening such applications.

              ANSWER:                                                                                IRPD : 000004 of 000034




              8.   Please state whether you or your insurance carrier has ever sent an

        investigator to evaluate its safety program, and if so, please identify the name or

                                                   4

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     64 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 68




        names of such persons and the date on which such evaluation occurred and produce




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000064 of 000097
        copies of any and all documents related to such evaluation.

              ANSWER:



              9. Please state whether the you hold safety meetings for your drivers, and if

        so, for any such safety meeting from 2008 to the present, identify the dates on

        which such meetings occurred, the name or names of the persons who conducted the

        meeting, the name or names any and all drivers that were present, and the subject

        matter of such meetings.

               ANSWER:




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
              10. State whether Defendant Randy V. Looney was your employee on

        February 22, 2018, whether he was working within the scope of his employment

        with you at the time of the subject collision. If so, , identify his supervisors and

        dispatchers, along with a description of Randy V. Looney’s duties, and indicate

        whether Randy V. Looney remains an employee, agent, or ostensible agent of you as

        of the date of receipt of this pleading. If Randy V. Looney was in the course and

        scope of his employment with another company/entity at the time of the collision,

        was acting as an independent contractor, or was driving under anyone else’s

        operating authority, please state so and completely identify said company or entity.
                                                                                                      IRPD : 000005 of 000034




        If your response is that he was not an employee at the time of this collision, state in

        detail the factual basis for your contention that he was not an employee and

                                                    5

Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     65 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 69




        produce any and all documents you claim support the contention that he was not an




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000065 of 000097
        employee.

              ANSWER:



              11. Please state the name and last known addresses of any persons who may

        have knowledge of facts material to this litigation, including accident witnesses and

        accident investigators, including all individuals commissioned by you or your

        representatives to conduct said investigation(s).

              ANSWER:




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
              12. Identify each person whom you may call as an expert witness in this

        matter, including the date each expert was first contacted, the expert’s employment

        relationship to you, the expert’s qualifications and experience relative to the

        matters in controversy, and in addition, state separately the subject matter upon

        which each such expert is expected to testify, the substance of the facts and opinions

        to which each such expert is expected to testify, a summary of the ground for each

        such opinion or conclusion of each expert, including therein information provided to

        you by each expert, or information you know or have reason to know to have been

        relied upon by each expert.

              ANSWER:
                                                                                                     IRPD : 000006 of 000034




                                                   6

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     66 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 70




               13. State whether you are or were insured under a policy or policies of




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000066 of 000097
        liability insurance which may provide liability coverage for the claims made herein,

        including for the tractor, trailor, and/or cargo, whether primary coverage, excess,

        umbrella or other type coverage, and if so, state for each policy, the policy number,

        the insurance carrier, type and limits of liability coverage, whether the carrier has

        denied coverage and why, and produce a complete copy of each such insurance

        policy, including any and all declarations pages, amendments, endorsements, and

        the like.

               ANSWER:




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
               14. Please provide the following information with respect to the tractor,

        trailer, and load being transported by Randy V. Looney on the date of the

        occurrence, including the gross weight of the tractor and loaded trailer, the weight

        per axle of the tractor and loaded trailer, a description of and the load weight of the

        material being transported by the Defendant Randy V. Looney at the time of the

        collision.

               ANSWER:


               15. Please identify by time and location, the departure point for Defendant

        Randy V. Looney, the last pre-accident stop, the purpose of the stop and the
                                                                                                     IRPD : 000007 of 000034



        intended immediate and immediate and final destination for the route Randy V.

        Looney was driving at the time of the accident.

               ANSWER:
                                                   7

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     67 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 71




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000067 of 000097
              16.    Please state the nature of any business relationship(s) between

        Contractors Cartage, Inc. and Schilli Corporation currently and at the time of the

        subject motor vehicle collision including but not limited to the structures of the

        businesses, any parent/subsidiary relationships between the companies, and

        identify the ownership, officers, and persons responsible for hiring.

              ANSWER:




              17.    State whether you, your experts, your agents or representatives, have




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        obtained photographs and/or video of the collision scenes and/or any of the vehicles

        involved in the collision which is the subject of this litigation, and if any information

        has been downloaded from any of the vehicles. If so, state the name and address of

        those persons who have the care, custody and/or control of such information,

        photographs and/or video, to specifically include any video footage or audio and any

        GPS information that was recorded in the vehicle Defendant Randy V. Looney was

        operating within the three-hour window before and after the subject collision.

        Produce color copies of said photographs and or video and copies of all information

        downloaded from a GPS unit, satellite communication device, onboard recording

        device and/or event data recorder such as the ecm.
                                                                                                     IRPD : 000008 of 000034




              ANSWER:




                                                   8

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     68 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 72




              18.      To the extent not otherwise disclosed in these Interrogatories, please




                                                                                                       7AC0822C-07F9-425B-965C-781D8E97A45F : 000068 of 000097
        list the following information about your insurance:

                    a. All insurance agreements in existence regarding the vehicle, trailer,
                       and/or the cargo being operated or hauled at the time of the collision,
                       including the name of the policyholder, the name of the insurance
                       carrier, the policy number, the type of coverage, the amount of
                       coverage (specifying its upper and lower limits) and the effective dates
                       of said policy for the past five (5) years. Include all excess/umbrella
                       coverage in your response.

                    b. Whether you had any other insurance policies in effect at the time of
                       the subject collision or are aware of any other insurance policies in
                       effect at the time of the accident, such as through a CDL driver service
                       or organization, that may provide coverage in any form to the
                       Plaintiffs. If so, please provide all pertinent information, including the
                       name of the insurer, the policy number, the type of coverage, the
                       amount of coverage, specifying its upper and lower limits, and the
                       effective dates of said policies.




                                                                                                       Presiding Judge: HON. ANN BAILEY SMITH (630350)
              ANSWER:




              19. State whether Defendant Randy V. Looney has been suspended,

        disciplined, terminated, subjected to a demotion and/or job position transfer, or

        otherwise reprimanded in any way by you or its affiliates, either before, as a result

        of, and/or after the accident. Include all infractions, warnings, write-ups, discipline

        actions or verbal warnings issued to Defendant Randy V. Looney. State in detail

        and with specificity a description what actions, if any, you have taken with regard
                                                                                                       IRPD : 000009 of 000034



        to Defendant Randy V. Looney’s discipline and infractions and the purpose for the

        disciplinary actions or warnings. Further, state the disposition of all actions taken.

              ANSWER:
                                                     9

Filed                  19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     69 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 73




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000069 of 000097
               20. Describe in detail and with specificity all automobile/vehicle

        accidents/collisions involving Defendant Randy V. Looney of which you are aware,

        either within or outside the course and scope of his employment with Defendant or

        any other employer. For the sake of this interrogatory, “accident/collision” shall

        mean any situation in which a vehicle Randy V. Looney was operating made contact

        with another vehicle, pedestrian, animal or other stationary obstruction, such as a

        tree or utility pole.

               ANSWER:




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
               21. Identify all driver education and safety training that Defendant Randy

        V. Looney obtained prior to the subject collision, whether provided by you or

        another entity, person, or company.

               ANSWER:



               22. Identify all information provided to any state or federal law enforcement

        authority or transportation authority by you which relate to the subject accident

        and/or Defendant Randy V. Looney.

               ANSWER:                                                                               IRPD : 000010 of 000034




               23. Identify and describe all maintenance and annual inspections performed

        on the truck and/or trailer being driven by Defendant Randy V. Looney at the time

                                                  10

Filed                 19-CI-000494   01/24/2019        David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     70 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 74




        of the collision, for the entire time it has been registered to you and/or used by the




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000070 of 000097
        motor carrier within its fleet. For each summary of maintenance, please list the

        dates of the maintenance, the type of maintenance, the reason for the maintenance,

        the identity of the individuals who performed the maintenance, and the identity of

        all parts repaired and/or replaced, and the location of all maintenance. Include in

        your answer the current whereabouts of the tractor and trailer operated by Randy

        Looney at the time of the accident giving rise to this litigation, whether

        modifications and/or repairs have been made to either, the person or organization

        having ownership or control of the tractor and trailer at present, whether any

        electronic data has been tested, downloaded or otherwise altered or removed from




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        the tractor or trailer and if so, the individual having conducted activities and the

        results thereof. Please state affirmatively whether you have retained all data,

        information, photographs, testing results or other material or information obtained

        regarding any post- accident investigation of the tractor and trailer; if not, please

        state the reasons for its destruction or non-retention.

              ANSWER:



              24. At the time of this incident, identify whether the truck or trailer being

        driven/pulled by Defendant Randy V. Looney was equipped with a CB radio, GPS,

        dash cam recorder, onboard recording device, ecm, audio recorder or satellite
                                                                                                      IRPD : 000011 of 000034




        communication device, including, but not limited to, a Qualcomm or Omnitracs

        system such as SensorTRACS, TrailerTRACS, ViaWeb, JTRACS, ProOmniOne,

                                                   11

Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     71 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 75




        OmniExpress, FleetAdvisor, QTRACS fleet management system, TruckMAIL,




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000071 of 000097
        G1obaITRACS, or a GPS product manufactured by any other company, or any

        device that can hold any ECM or PCM data. Additionally, identify and produce any

        data that was extracted or downloaded from any of these devices and identify the

        person who downloaded the same and the date and location performed.

              ANSWER:



              25. State the manner in which Randy V. Looney kept his hours, service, daily

        logs, and DVIR’s within the 30 days leading up to and including the date of the

        subject crash and also identify the current location and custodian of the documents.




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
              ANSWER:



              26. If you assert privilege or work product as the basis of a denial to produce

        documents and/or answer the interrogatories herein, confirm that a privilege log is

        being produced and further confirm that all identified work product was compiled

        specifically in anticipation of litigation, rather than in the ordinary course of

        business or as part of a legal obligation to compile the same.

              ANSWER:

                                                                                                      IRPD : 000012 of 000034




                                                   12

Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     72 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 76




              27. Identify all cell/mobile phones, GPS units, satellite communication




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000072 of 000097
        devices and/or other communication devices provided by you or someone acting on

        your behalf to Defendant Randy V. Looney or to be maintained within the subject

        truck or trailer generally. Said identification, at a minimum, should include the

        number of the phone, the service provider, the date and reason issued, and whether

        Randy V. Looney was the custodian of the device(s) on the date of the incident

        which is the subject of this action.

              ANSWER:



              28. Describe Defendant Randy V. Looney’s history as a driver for you,




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        including, but not limited to, the dates of his employment, his experience prior to

        his hiring, his criminal history, federal and state driver or vehicle inspections which

        he has undergone, and the results of the same, all disciplinary measures taken

        against him, and all violations of motor vehicle laws in Kentucky and all other

        jurisdictions within North America.

              ANSWER:



              29. Identify all background checks, including, but limited to, MVR’s/PSP

        reports/DAC reports/court records which you obtained related to Randy V. Looney.

        Also identify all drug/alcohol tests taken from Defendant Randy V. Looney by you
                                                                                                      IRPD : 000013 of 000034




        and/or anyone acting on your behalf. Include all tests prior and subsequent to the

        subject collision, the date(s) the test(s) was/were taken, the results of the test(s), the

                                                   13

Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     73 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 77




        purpose for taking the drug test(s), and the actions taken after obtaining the results




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000073 of 000097
        of the drug test(s).

               ANSWER:



               REQUESTS FOR PRODUCTION OF DOCUMENTS

               REQUEST NO. 1: Please provide copies of all documents relied upon in

        preparing your answers to interrogatories propounded to you.

               RESPONSE:

               REQUEST NO. 2: Please produce a copy of any contract of employment that

        would govern the relationship between you and Defendant Randy V. Looney, in




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        effect at the time of the occurrence.

               RESPONSE:

               REQUEST NO. 3: Please produce any and all of your written policies and

        procedures, employment handbooks, and/or employment manuals including, but

        limited to, any terms, conditions and procedures involving the employer/employee

        relationship, recruiting and hiring of any new employees, and promotions,

        demotions and discipline.

               RESPONSE:

               REQUEST NO. 4: Please produce a copy of Defendant Randy V. Looney’s

        personnel file and/or driver’s qualification file, including, but not limited to,
                                                                                                      IRPD : 000014 of 000034




        references, employment application, driving tests, scores, evaluations, performance

        reports, physical examinations, copy of health certificate and medical card required

                                                   14

Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     74 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 78




        by Federal law, traffic citations, driving histories, moving violations records,




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000074 of 000097
        criminal records, and worker’s compensation and health insurance claims.

              RESPONSE:

              REQUEST NO. 5: Please produce a copy of any and all documents showing

        the purpose of Defendant Randy V. Looney’s travel at the time of the subject

        collision including, but not limited to memos, work orders, incident reports, bills of

        lading, worker’s compensation claims, and expense reimbursements.

              RESPONSE:

              REQUEST NO. 6: Please produce copies of any and all pay stubs, federal W-

        2 forms, expenses reimbursements, commissions, bonuses, and any other documents




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        or tangible evidence reflecting payment of money or benefits for any reason from

        you to Defendant Randy V. Looney for the five (5) years prior to the occurrence

        through the present.

              RESPONSE:

              REQUEST NO. 7:        Please produce any and all copies of the complete

        employee manual, instruction manual, policy and procedure manual, and any other

        materials issued by you to Defendant Randy V. Looney or other drivers containing

        instructions, directions, suggestions or recommendations for proper and safe driving

        and operations and for moving freight of the type being transported by Defendant

        Looney at the time of the subject accident.
                                                                                                     IRPD : 000015 of 000034




              RESPONSE:




                                                  15

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     75 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 79




              REQUEST NO. 8:          Please produce any and all documents relating to the




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000075 of 000097
        tractor trailer being operated at the time of the occurrence by Defendant Randy V.

        Looney, including, but limited to, all repair orders, customer invoices, warranty

        work orders, all travel logs, warranty service and maintenance records, including,

        but not limited to all records, checklists, and files regarding maintenance and/or

        repair.

              RESPONSE:

              REQUEST NO. 9: Please produce copies of any and all photographs, audio,

        or video recordings you or anyone acting on your behalf, including any insurance

        carrier, have obtained of the scene of the occurrence or the vehicles involved in the




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        occurrence or during any post-accident investigation.

              RESPONSE:

              REQUEST NO. 10: Please produce copies of any and all estimates, invoices,

        salvage documents, or similar information you or anyone acting on your behalf,

        including any insurance carrier, has obtained concerning repairs to damage to the

        tractor or trailer which was being operated by the Defendant Randy V. Looney at

        the time of the occurrence.

              RESPONSE:

              REQUEST NO. 11: Please produce copies of any and all pre- and post-

        accident drug and alcohol tests administered to Defendant Randy V. Looney, and if
                                                                                                      IRPD : 000016 of 000034




        no such documents exist, please explain in detail the reason or reasons why such




                                                   16

Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     76 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 80




        tests were not administered and produce a copy of any and all forms related to said




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000076 of 000097
        “failure” to administer post-accident drug and alcohol tests.

               RESPONSE:

               REQUEST NO. 12: Please produce copies of any and all documents in your

        possession or subject to your control which relate to the gross weight of the loaded

        vehicle, the weight per axle of the tractor and loaded trailer, and/or the load weight,

        including any bills of lading, shipping documents, and the like, and/or any and all

        documents which relate to the width of the tractor, trailer, and/or paving

        equipment.

               RESPONSE:




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
               REQUEST NO. 13:         Produce copies of any and all exhibits or demonstrative

        evidence which you intend to introduce or rely upon at trial.

               RESPONSE:

               REQUEST NO. 14: Please produce copies of all pre-trip and post-trip

        inspection reports on the tractor-trailer being operated by Defendant Randy V.

        Looney at the time of the accident.

               RESPONSE:

               REQUEST NO. 15: Please produce a copy of all driver training/testing

        obtained or conducted by you, pertaining to Defendant Randy V. Looney during the

        period of his employment with you, including manuals, pamphlets, tests results,
                                                                                                      IRPD : 000017 of 000034




        video, etc.

               RESPONSE:

                                                   17

Filed                 19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     77 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 81




               REQUEST NO. 16: Please produce any safety bulletins, training




                                                                                                        7AC0822C-07F9-425B-965C-781D8E97A45F : 000077 of 000097
        memorandums, continued education, for Defendant Randy V. Looney.

               RESPONSE:

               REQUEST NO. 17: Please produce the ECM (Engine Control Module) data

        retrieved from the tractor-trailer when the collision occurred.

               RESPONSE:

               REQUEST NO. 18: Please produce any independent speed calculations or

        analysis of the tractor-trailer dynamics conducted post-crash.

               RESPONSE:

               REQUEST NO. 19.: Please produce a copy of all logbooks, either electronic




                                                                                                        Presiding Judge: HON. ANN BAILEY SMITH (630350)
        or hard copy, for Defendant Randy V. Looney, seven days prior to the collision up

        the time of impact.

               RESPONSE:

               REQUEST NO. 20: Please produce a copy of any and all receipts (meals,

        fuel, lodging, expenses, tolls, etc.) for three (3) days prior to the collision including

        the date of the collision up to the time of impact.

               RESPONSE:

               REQUEST NO. 21: Please produce any electronic tracking (Qualcom,

        location tracking, locator etc.) for three (3) days prior to the collision including the

        date of the collision up to the time of impact.
                                                                                                        IRPD : 000018 of 000034




               RESPONSE:




                                                    18

Filed                19-CI-000494   01/24/2019            David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     78 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 82




               REQUEST NO. 22: Please produce copies of all previous accidents, post-




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000078 of 000097
        accident reports, evaluations, discipline, correspondence, after crash review, etc. for

        Defendant Randy V. Looney while employed with Contractor’s Cartage

               RESPONSE:

               REQUEST NO. 23: Please produce any and all after action review, post-

        crash reports, memorandum, correspondence remedial training

        requests/requirements, discipline, etc. for Defendant Randy V. Looney after this

        collision.

               RESPONSE:

               REQUEST NO. 24: Please produce any post-crash mechanical inspection




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        conducted on the tractor trailer operated by Defendant Randy V. Looney.

               RESPONSE:

               REQUEST NO. 25: Please produce a list of all medications prescribed or

        utilized by Defendant Randy V. Looney for one year prior to up to and including the

        date of the collision.

               RESPONSE:

               REQUEST NO. 26: Please produce any and all evidence and/or

        documentation regarding the compliance with the FMCSA including, but not

        limited to, Parts 40, 382, 383, 391, 387, 392, 395, 396 and 397.

               RESPONSE:
                                                                                                     IRPD : 000019 of 000034




                                                  19

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     79 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 83




              REQUEST NO. 27: All reports and investigations prepared by you, Randy V.




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000079 of 000097
        Looney, or anyone else acting on behalf of either as a result of the crash other than

        the police report.

              RESPONSE:

              REQUEST NO. 28: Please produce the accident register maintained as

        required in 49 CFR 390.15(b) to include the subject motor vehicle collision with

        Plaintiff and all accidents 3 years prior to February 22, 2018.

              RESPONSE:

              REQUEST NO. 29: Please produce the entire maintenance file related to the

        truck and trailer and other equipment involved in the subject collision.




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
              RESPONSE:

              REQUEST NO. 30: Please produce all leases and contracts that were in effect

        for the commercial truck on the day of the subject collision.

              RESPONSE:

              REQUEST NO. 31: Please produce the entire personnel file, driver

        qualification file and all other files of Defendant Randy V. Looney.

              RESPONSE:

              REQUEST NO. 32: Please produce the entire drug and alcohol test results of

        Defendant Randy V. Looney including, but not limited, to pre-employment, post-

        accident, random, reasonable suspicion, and return to duty drug and alcohol testing
                                                                                                     IRPD : 000020 of 000034




        results maintained pursuant to 49 CFR 382.401, preserved pursuant to 49 CFR 379

        (including Appendix A, Note A), and released pursuant to 49 CFR 40.323.

                                                  20

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     80 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 84




              RESPONSE:




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000080 of 000097
              REQUEST NO. 33: Please produce the entire driver investigation history file

        or its equivalent for Defendant Randy V. Looney maintained pursuant to 49 CFR

        391.53 and preserved pursuant to 49 CFR 379 (including Appendix A, Note A).

              RESPONSE:

              REQUEST NO. 34: Please produce all MVR reports, DAC reports, PSP

        reports, court records and any other background checks concerning Defendant

        Randy V. Looney.

              RESPONSE:

              REQUEST NO. 35: Please produce any and all payroll records, time cards,




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        driver logs and other pay and time records for Defendant Randy V. Looney for 1

        year leading up to the subject crash.

              RESPONSE:

              REQUEST NO. 36: Please produce all logs—official or unofficial—of

        Defendant Randy V. Looney for the six months before the collision involving

        Plaintiff and for thirty days after the collision, maintained pursuant to 49 CFR

        395.8(k) and preserved pursuant to 49 CFR 379 (including Appendix A, Note A).

              RESPONSE:

              REQUEST NO. 37: Please produce any and all records of worker’s

        compensation claims, workplace injury evaluations and records, health insurance
                                                                                                      IRPD : 000021 of 000034




        claims, disability claims, sickness or doctors’ excuses of Defendant Randy V. Looney

        for the year leading up to the subject crash.

                                                  21

Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     81 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 85




               RESPONSE:




                                                                                                       7AC0822C-07F9-425B-965C-781D8E97A45F : 000081 of 000097
               REQUEST NO. 38: Please produce all records of Defendant Randy V. Looney

        for the 30 days prior to the collision and for the day of the collision. Specifically,

        produce the supporting documents listed below which the Defendant is required to

        maintain under 49 CFR 3 95.8(k) and to preserve under 49 CFR 379 (including

        Appendix A, Note A).

                  a. Bills of lading;
                  b. Carrier pros;
                  c. Freight bills;
                  d. Dispatch records;
                  e. Driver call-in records;
                  f. Gate record receipts;
                  g. Weight/scale tickets;
                  h. Fuel billing statements and/or summaries;




                                                                                                       Presiding Judge: HON. ANN BAILEY SMITH (630350)
                  i. Toll receipts;
                  j. International registration plan receipts;
                  k. International fuel tax agreement receipts;
                  1. Trip permits;
                  m. Lessor settlement sheets;
                  n. Port of entry receipts;
                  o. Cash advance receipts;
                  p. Delivery receipts;
                  q. Lumper receipts;
                  r. Interchange and inspection reports;
                  s. Over/short and damage reports;
                  t. Agricultural inspection reports;
                  u. Commercial Vehicle Safety Alliance reports;
                  v. Accident reports;
                  w. Telephone billing statements;
                  x. Credit card receipts;
                  y. Driver fax reports;
                  z. On-board computer reports
                  aa. Border crossing reports
                                                                                                       IRPD : 000022 of 000034



                  bb. Custom declarations
                  cc. Traffic citations
                  dd. Overweight/oversize reports and citations


                                                    22

Filed                19-CI-000494   01/24/2019           David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     82 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 86




                  ee. And/or other documents directly related to the motor carrier’s




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000082 of 000097
                      operation which are retained by the motor carrier in connection with
                      the operation of its transportation business.

              RESPONSE:

              REQUEST NO. 39.: Please produce any and all GPS records, satellite

        communication records, other tracking records, cellular and telephone records and

        bills of Defendant Randy V. Looney for the day of the motor vehicle collision with

        Plaintiff, seven days prior, and the day following.

              RESPONSE:

              REQUEST NO. 40: Please produce any and all credit card bills, fuel card

        transaction records, and receipts for Defendant Randy V. Looney for the 30 days




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        leading up to the subject crash.

              RESPONSE:

              REQUEST NO. 41: Please produce any and all state or federal inspection

        reports related to Randy V. Looney or the truck/trailer involved in the subject crash,

        along with any other correspondence related to the inspections and associated

        investigations.

              RESPONSE:

              REQUEST NO. 42: Please produce any and all federal accident reports filed

        for Defendant Randy V. Looney and/or you for 2018 and the three years prior.

              RESPONSE:
                                                                                                     IRPD : 000023 of 000034




                                                  23

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     83 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 87




                REQUEST NO. 43: Please produce any and all compliance reviews and other




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000083 of 000097
        DOT correspondence regarding Defendant Randy V. Looney and/or you for 2018 and

        three years prior.

                RESPONSE:

                REQUEST NO. 44: Please produce any and all long form DOT physicals for

        Defendant Randy V. Looney.

                RESPONSE:

                REQUEST NO. 45: Please produce any and all Seven Day Prior Forms and/or

        Eight Day Prior Forms for Defendant Randy V. Looney for January and February

        2018.




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
                RESPONSE:

                REQUEST NO. 46: Produce all photos, audio, video, and electronic media and

        communications which you, or someone acting on your behalf, possess which relates

        to this case in any way.

                RESPONSE:

                REQUEST NO. 47: Produce copies of all training documents related to

        training of Randy V. Looney.

                RESPONSE:

                REQUEST NO. 48: Produce copies of any and all satellite communications

        and e-mail for the day of the subject collision and seven days prior, as well as all
                                                                                                     IRPD : 000024 of 000034




        recorded ECM (electronic control module), EDR (event data recorder), onboarding




                                                  24

Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     84 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 88




        device data, abs system data and/or SDM (sensing & diagnostic module)




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000084 of 000097
        chronological data with reference to all data available, including but not limited to:

                  a.   trip distance
                  b.   total vehicle driving time
                  c.   load factor
                  d.   vehicle speed limit
                  e.   maximum vehicle speed recorded
                  f.   number of hard brake incidents and associated data
                  g.   current engine speed (rpm)
                  h.   maximum and minimum cruise speed limits
                  i.   total vehicle driving distance
                  j.   fuel consumption (gal./hr.)
                  k.   idle time
                  1.   engine governed speed
                  m.   maximum engine speed recorded
                  n.   current throttle position
                  o.   brake switch status (on/off)
                  p.   odometer




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
                  q.   trip driving time
                  r.   overall fuel economy (MPG)
                  s.   average driving speed
                  t.   number of engine overspeeds
                  u.   number of vehicle overspeeds
                  v.   current vehicle speed (MPH)
                  w.   clutch switch status (on/off)
                  x.   clock
                  y.   jake brake status

              RESPONSE:

              REQUEST NO. 49.: Please produce a copy of documents evidencing the

        completion or non-completion of any safe driving programs by Defendant Randy V.

        Looney.

              RESPONSE:
                                                                                                      IRPD : 000025 of 000034




                                                   25

Filed                  19-CI-000494   01/24/2019        David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     85 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 89




              REQUEST NO. 50: Please produce a copy of all employee manuals, driver




                                                                                                      7AC0822C-07F9-425B-965C-781D8E97A45F : 000085 of 000097
        manuals, company handbooks, and other related documents which were issued to

        Defendant Randy V. Looney.

              RESPONSE:

              REQUEST NO. 51: Please produce a copy of the company safety letters and

        all other safety related documents and correspondence issued to Defendant Randy

        V. Looney.

              RESPONSE:

              REQUEST NO. 52: Please produce the Permanent Unit File or its equivalent,

        pursuant to 49 CFR 396.3, including, but not limited to, records relating to the




                                                                                                      Presiding Judge: HON. ANN BAILEY SMITH (630350)
        inspections, repairs, maintenance, and costs for the commercial vehicle and trailer

        involved in the motor vehicle collision with Plaintiff.

              RESPONSE:

              REQUEST NO. 53: Please produce the printout(s) from any commercial

        software program (e.g., JJ Keller’s LogChecker©) or customized program used to

        record and audit Defendant Randy V. Looney’s log book entries for the one year

        preceding the motor vehicle collision with Plaintiff.

              RESPONSE:

              REQUEST NO. 54: Produce all statements, written and/or verbal, recorded

        interviews, letters or reports of any kind that you, your counsel or anyone acting on
                                                                                                      IRPD : 000026 of 000034




        your behalf, took, obtained or otherwise heard from any and all persons relating to

        the subject collision and/or any matters relating to this litigation. Include the name,

                                                   26

Filed                19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     86 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 90




        address and telephone number of the person taking, obtaining or hearing the




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000086 of 000097
        statement, how it was recorded if at all, the date it was taken, obtained or heard,

        and whether it was signed or verified by anyone. Should the statement be

        transcribed, produce both the transcription and the audio/video.

              RESPONSE:




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
                                                                                                     IRPD : 000027 of 000034




                                                  27

Filed               19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     87 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 91




                REQUEST NO. 55: Provide copies of each, any and all insurance agreements,




                                                                                                       7AC0822C-07F9-425B-965C-781D8E97A45F : 000087 of 000097
        policies, umbrella policies and declaration sheets under which any person,

        partnership or corporation carrying on an insurance business may be liable to

        satisfy part or all of any judgment which may be entered against the Defendants or

        to indemnify or reimburse the Defendants for payments made to satisfy any

        judgment which may be entered against the Defendants. Should you currently have

        uncertified copies of the same and need to request certified copies, produce the

        complete, uncertified copies now and supplement certified copies upon receipt of the

        same.

                RESPONSE:




                                                                                                       Presiding Judge: HON. ANN BAILEY SMITH (630350)
                REQUEST NO. 56: Attach a curriculum vitae, resume, or bio of each expert

        witness you, your attorneys, or anyone acting on your behalf have hired or consulted

        with to potentially be a witness in this litigation along with a copy of any reports

        generated by said expert.

                RESPONSE:

                REQUEST NO. 57: Produce copies of all exhibits, photographs, charts,

        diagrams, maps, drawings, summaries, videos, documents, and real or

        demonstrative evidence of any kind which you expect or intend to introduce or use

        at trial in this litigation.

                RESPONSE:
                                                                                                       IRPD : 000028 of 000034




                REQUEST NO. 58: Produce any and all invoices generated by expert

        witnesses generated for performing all expert witness services to the Defendant,



                                                    28
Filed                 19-CI-000494     01/24/2019        David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     88 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 92




        including the pretrial preparation, any telephone conference, any trial testimony




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000088 of 000097
        anticipated, and any other fee paid by the Defendant for expert fees.

               RESPONSE:

               REQUEST NO. 59: Produce all documents and copies of video related to

        information recorded by any type of Video Recording System, such as Drive am,

        Safety Vision, or other such systems, regarding all vehicles driven by Defendant

        Randy V. Looney for the seven (7) days prior and up to the collision on February 22,

        2018, including documents and video of the entire date of the collision.

               RESPONSE:

               REQUEST NO. 60: Produce all documents relaying information recorded by




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        any type of Radar Collision Warning System, such as VORAD or other such

        systems, regarding all vehicles driven by Defendant Randy V. Looney for the seven

        (7) days prior and up to the collision on February 22, 2018, including documents of

        the entire date of the collision.

               RESPONSE:

               REQUEST NO. 61: Produce all documents, audio and/or video relating to

        information recorded by any type of Accelerometer Recording System, such as

        Independent Witness, Inc.’s Witness or other such systems, regarding all vehicles

        driven by Defendant Randy V. Looney for the seven (7) days prior and up to the

        collision on February 22, 2018, including all information from the entire date of the
                                                                                                     IRPD : 000029 of 000034




        subject collisions.

               RESPONSE



                                                  29
Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     89 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 93




                REQUEST NO. 62: Produce certified copies of any and all printouts and




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000089 of 000097
        copies of any and all electronic files of data imaged (i.e., downloaded) from the

        Airbag Control Module (ACM), Powertrain Control Module (PCM), and Roll Over

        Sensor (ROS) for the vehicle involved in the subject collision and any other vehicles

        involved in the collision. Should you currently have uncertified copies of the same

        and need to request certified copies, produce the complete, uncertified copies now

        and supplement certified copies upon receipt of the same.

                RESPONSE:

                REQUEST NO. 63: Produce complete copies any and all of your internal

        documentation, including accident reports, internal or external investigations,




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
        and/or other notes pertaining to the subject collision, Defendant Randy V. Looney

        and/or the claims of the Plaintiff.

                RESPONSE:

                REQUEST NO. 64: Produce complete, certified copies of all records of any

        communications, including transcripts, notes, memoranda, electronic and digital

        records, between Defendant Randy V. Looney and Contractor’s Cartage (including

        your agents, servants, employees, and independent contractors) for the 48-hour

        period before and after the collisions on February 22, 2018. Should you currently

        have uncertified copies of the same and need to request certified copies, produce the

        complete, uncertified copies now and supplement certified copies upon receipt of the
                                                                                                     IRPD : 000030 of 000034




        same.

                RESPONSE:



                                                  30
Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     90 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 94




              REQUEST NO. 65: Produce complete copies of any and all documents




                                                                                                        7AC0822C-07F9-425B-965C-781D8E97A45F : 000090 of 000097
        detailing the chain of custody of the vehicle being driven by Defendant Randy V.

        Looney at the time of the subject collision, from the time of the collision on February

        22, 2018, to the date upon which you respond to this inquiry.

              RESPONSE:

              REQUEST NO. 66: Produce complete certified copies of any and all training

        and education materials relating to your adherence and implementation of 49 CFR,

        Part 382, Subparts A-F, that were applicable at the time of the subject collisions.

        Should you currently have uncertified copies of the same and need to request

        certified copies, produce the complete, uncertified copies now and supplement




                                                                                                        Presiding Judge: HON. ANN BAILEY SMITH (630350)
        certified copies upon receipt of the same.

              RESPONSE:

              REQUEST NO. 67: Please provide complete copies of all operating authority

        forms, applications, documents and/or other information which were filed by or on

        the behalf of you, including, but not limited to:

                  a. U.S. Department of Transportation (DOT) number;
                  b. Motor Carrier (MC) number;
                  c. Motor Carrier Identification Report (MCS-150);
                  d. Safety Certification Application (MCS-l5OA);
                  e. Application for Motor Property Carrier & Broker Authority (Form OP-
                     1) or Application for Motor Passenger Carrier Authority (Form OP-
                     1(P));
                  f. Appropriate surety bonds, certificates of insurance, proof of self-
                     insurance or other securities or agreements with the FMCSA; and
                                                                                                        IRPD : 000031 of 000034



                  g. Designation of Agent for Service of Process Form (BOC-3).

              RESPONSE:




                                                     31
Filed                  19-CI-000494   01/24/2019          David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     91 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 95




              REQUEST NO. 68: Please provide a complete, certified copy of the following




                                                                                                         7AC0822C-07F9-425B-965C-781D8E97A45F : 000091 of 000097
        information obtained from Defendant Randy V. Looney’s previous employers

        pursuant to 49 C.F.R. § 40.25, 382.413:

                     a.   Alcohol tests with results greater than or equal to a BAC reading 0.04;
                     b.   Positive drug tests;
                     c.   Refusals to be tested;
                     d.   Other violations of drug and alcohol testing regulations; and
                     e.   Successful completions of return-to-duty requirements for any
                          employee to whom those requirements would be applicable.

              Should you currently have uncertified copies of the same and need to request

        certified copies, produce the complete, uncertified copies now and supplement

        certified copies upon receipt of the same.

              RESPONSE:




                                                                                                         Presiding Judge: HON. ANN BAILEY SMITH (630350)
              REQUEST NO. 69: Please provide a complete and accurate copy of the

        following:

                     a. The results of Defendant Randy V. Looney’s commercial driver’s
                        license written test evidencing the knowledge required in 49 C.F.R. §
                        383.11;
                     b. The results of Defendant Randy V. Looney’s commercial driver’s
                        license driving skills test, evidencing the knowledge required in 49
                        C.F.R. § 383.113; and,
                     c. Randy V. Looney’s current CDL and most recent CDL.

              RESPONSE:

              REQUEST NO. 70: Please provide complete and accurate copies of all

        compliance reviews performed on you by the FMCSA or other regulatory or
                                                                                                         IRPD : 000032 of 000034



        administrative organizations pursuant to 49 C.F.R. § 385.5.

              RESPONSE:




                                                      32
Filed                     19-CI-000494   01/24/2019        David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     92 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 96




              REQUEST NO. 71: Pursuant to 49 C.F,R. § 390.15(b), please provide




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000092 of 000097
        complete and accurate copies of all your accident registers for any collision or other

        occurrence in the past three years that resulted in a fatality, bodily injury requiring

        immediate medical treatment away from the scene, or towing of one or more

        vehicles. Please include at least the following information:

                  a. Date of the collision or other incident;
                  b. State the city, state, and nearest location where the collision or
                     incident occurred;
                  c. Contractor’s Cartage’s driver’s complete name;
                  d. Number of injuries in each collision and/or incident and total
                     cumulative injuries;
                  e. Number of fatalities in each collision and/or incident and total
                     cumulative fatalities; and
                  f. Whether hazardous materials other than fuel from the fuel tanks were
                     released in the collision and/or other incident.




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
              RESPONSE:

              REQUEST NO. 72: Regarding your vehicle involved in the collision in

        question and its driver, Defendant Randy V. Looney, produce complete, certified

        copies of the following documents and other items for the period of one year prior to

        the collision through one week after the collision:

                  a. Registrations and titles;
                  b. The log books for the drivers, including any and all log books of
                     Defendant Employee;
                  c. Expense sheets;
                  d. All repair orders for one calendar year preceding the collision,
                     including all parts and labor used for such repairs, as well as all
                     routine maintenance records;
                  e. Traffic tickets, warnings issued or any criminal charges or regulatory
                                                                                                     IRPD : 000033 of 000034



                     violations charged or filed against Defendant Employee;
                  f. Purchase order and specifications for the trucks; and,
                  g. All dispatch records and load reports.

              RESPONSE:

                                                  33
Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00111-RGJ-RSE    Document 1-2 Filed
                    19-CI-000494 01/24/2019      David02/14/19    Page
                                                       L. Nicholson,     93 of Circuit
                                                                     Jefferson 97 PageID
                                                                                       Clerk #: 97




              REQUEST NO. 73: Produce any and all documents or materials identified,




                                                                                                     7AC0822C-07F9-425B-965C-781D8E97A45F : 000093 of 000097
        referenced or utilized in any way either in or in the process of responding to the

        above Interrogatories and/or Requests for Production of Documents not already

        produced in response to one of the Requests for Production of Documents above.

              RESPONSE:



                                                   Respectfully submitted,

                                                   /s/ Gregory L. Smith

                                                   Gregory L. Smith
                                                   Anna S. Rueff
                                                   SMITH & HOSKINS, PLLC
                                                   6010 Brownsboro Park Blvd., Suite B




                                                                                                     Presiding Judge: HON. ANN BAILEY SMITH (630350)
                                                   Louisville, Kentucky 40207
                                                   gsmith@smith-hoskins.com
                                                   arueff@smith-hoskins.com
                                                   P: (502) 899-5220
                                                   F:: (502) 899-3917
                                                   Counsel for Plaintiffs, Patricia
                                                   Linderman and Gordon Linderman




                                                                                                     IRPD : 000034 of 000034




                                                  34
Filed                19-CI-000494   01/24/2019         David L. Nicholson, Jefferson Circuit Clerk
          Case 3:19-cv-00111-RGJ-RSE Document 1-2 Filed 02/14/19 Page 94 of 97 PageID #: 98
  AOC-E-105          Sum Code: CI
  Rev. 9-14                                                                                    Case #: 19-CI-000494
                                                                                               Court: CIRCUIT
  Commonwealth of Kentucky
  Court of Justice Courts.ky.gov                                                               County: JEFFERSON Circuit




                                                                                                                                   7AC0822C-07F9-425B-965C-781D8E97A45F : 000094 of 000097
  CR 4.02; Cr Official Form 1                             CIVIL SUMMONS


Plantiff, LINDERMAN, PATRICIA, ET AL VS. LOONEY, RANDY V., ET AL, Defendant


    TO: RANDY V. LOONEY
        700 HIGH STREET CMN
        FREDERICKTOWN, MO 63645

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                                                                                                   Presiding Judge: HON. ANN BAILEY SMITH (630350)
                                                                     Jefferson Circuit Clerk
                                                                     Date: 1/24/2019




                                                          Proof of Service
    This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
       To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




    Date:                            , 20
                                                                                                    Served By


                                                                                                         Title

Summons ID: @00000896713
CIRCUIT: 19-CI-000494 Long Arm Statute – SOS - Restricted Delivery
LINDERMAN, PATRICIA, ET AL VS. LOONEY, RANDY V., ET AL

                                                               Page 1 of 1
         Case 3:19-cv-00111-RGJ-RSE Document 1-2 Filed 02/14/19 Page 95 of 97 PageID #: 99
            Commonwealth of Kentucky
            David L. Nicholson, Jefferson Circuit Clerk


  Case #: 19-CI-000494                      Envelope #: 1430853




                                                                                                                          7AC0822C-07F9-425B-965C-781D8E97A45F : 000095 of 000097
 Received From: ANNA RUEFF                                        Account Of: ANNA RUEFF

 Case Title: LINDERMAN, PATRICIA, ET AL VS. LOONEY,               Confirmation Number: 86998471
 RANDY V., ET AL
 Filed On: 1/24/2019 4:19:15PM



 #      Item Description                                                                                   Amount
 1      Access To Justice Fee                                                                               $20.00
 2      Civil Filing Fee                                                                                   $150.00
 3      Money Collected For Others(Court Tech. Fee)                                                         $20.00
 4      Library Fee                                                                                          $3.00
 5      Money Collected For Others(Attorney Tax Fee)                                                         $5.00
 6      Charges For Services(Jury Demand / 12)                                                              $70.00
 7      Money Collected For Others(Postage)                                                                 $58.62
 8      Money Collected For Others(Secretary of State)                                                      $45.30
 9      Charges For Services(Copy - Photocopy)                                                              $57.00
 10     Charges For Services(Attestation)                                                                    $0.50

                                                                                                  TOTAL:   $429.42




Generated: 1/25/2019                                                                                        Page 1 of 1
         Case 3:19-cv-00111-RGJ-RSE Document 1-2 Filed 02/14/19 Page 96 of 97 PageID #: 100
  AOC-E-105          Sum Code: CI
  Rev. 9-14                                                                                    Case #: 19-CI-000494
                                                                                               Court: CIRCUIT
  Commonwealth of Kentucky
  Court of Justice Courts.ky.gov                                                               County: JEFFERSON Circuit




                                                                                                                                   7AC0822C-07F9-425B-965C-781D8E97A45F : 000096 of 000097
  CR 4.02; Cr Official Form 1                             CIVIL SUMMONS


Plantiff, LINDERMAN, PATRICIA, ET AL VS. LOONEY, RANDY V., ET AL, Defendant


    TO: CONTRACTORS CARTAGE, INC.
        2275 CASSENS DRIVE, SUITE 128
        C/O ROBERT B. SCHILLI
        FENTON, MO 63026

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. ANN BAILEY SMITH (630350)
document delivered to you with this Summons.




                                                                     Jefferson Circuit Clerk
                                                                     Date: 1/24/2019




                                                          Proof of Service
    This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
       To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




    Date:                            , 20
                                                                                                    Served By


                                                                                                         Title

Summons ID: @00000896714
CIRCUIT: 19-CI-000494 Long Arm Statute – SOS - Restricted Delivery
LINDERMAN, PATRICIA, ET AL VS. LOONEY, RANDY V., ET AL

                                                               Page 1 of 1
         Case 3:19-cv-00111-RGJ-RSE Document 1-2 Filed 02/14/19 Page 97 of 97 PageID #: 101
  AOC-E-105          Sum Code: CI
  Rev. 9-14                                                                                    Case #: 19-CI-000494
                                                                                               Court: CIRCUIT
  Commonwealth of Kentucky
  Court of Justice Courts.ky.gov                                                               County: JEFFERSON Circuit




                                                                                                                                   7AC0822C-07F9-425B-965C-781D8E97A45F : 000097 of 000097
  CR 4.02; Cr Official Form 1                             CIVIL SUMMONS


Plantiff, LINDERMAN, PATRICIA, ET AL VS. LOONEY, RANDY V., ET AL, Defendant


    TO: SCHILLI CORPORATION
        2275 CASSENS DRIVE, SUITE 128
        C/O ROBERT B. SCHILLI
        FENTON, MO 63026

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. ANN BAILEY SMITH (630350)
document delivered to you with this Summons.




                                                                     Jefferson Circuit Clerk
                                                                     Date: 1/24/2019




                                                          Proof of Service
    This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
       To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




    Date:                            , 20
                                                                                                    Served By


                                                                                                         Title

Summons ID: @00000896715
CIRCUIT: 19-CI-000494 Long Arm Statute – SOS - Restricted Delivery
LINDERMAN, PATRICIA, ET AL VS. LOONEY, RANDY V., ET AL

                                                               Page 1 of 1
